 



EXECUTION VERSION   Exhibit 10-Z(1)

Dated 18 July 2007

  (1)   DANA EUROPE FINANCING (IRELAND) LIMITED, as Borrower   (2)   DANA
INTERNATIONAL LUXEMBOURG SARL, as Servicer   (3)   The persons from time to time
party hereto as Lenders   (4)   GE LEVERAGED LOANS LIMITED, as Administrative
Agent   (5)   DANA INTERNATIONAL LUXEMBOURG SARL, as Performance Undertaking
Provider

 
RECEIVABLES LOAN AGREEMENT
 
(LOGO) [l27056al2705601.gif]
 
LONDON



 



--------------------------------------------------------------------------------



 



CONTENTS

          Clause   Page  
 
       
1. Definitions
    1  
2. Amounts and terms of the Loans
    2  
3. Conditions to Borrowings
    23  
4. Representations and warranties
    25  
5. Covenants
    29  
6. Administration and collection of Pool Receivables
    36  
7. Suspension and Termination Events
    38  
8. The Administrative Agent
    41  
9. Indemnities by the Borrower
    45  
10. Miscellaneous
    46  
 
       
Schedules
       
 
       
1 Commitments
       
2 Condition Precedent Documents
       
3 Mandatory Cost Rate
       

     
EXHIBIT A
  Form of Assignment and Acceptance
EXHIBIT B
  Form of Borrowing Request
EXHIBIT C
  Form of Prepayment Notice

 



--------------------------------------------------------------------------------



 



THIS AGREEMENT (this “Agreement”) is dated 18 July 2007 and made between:

(1)   DANA EUROPE FINANCING (IRELAND) LIMITED, a limited liability company
incorporated under the laws of Ireland, as Borrower;   (2)   DANA INTERNATIONAL
LUXEMBOURG SARL, a company organised under the laws of Luxembourg, as Servicer;
  (3)   the Lenders from time to time parties hereto;   (4)   GE LEVERAGED LOANS
LIMITED, as Administrative Agent; and   (5)   DANA INTERNATIONAL LUXEMBOURG
SARL, a company organised under the laws of Luxembourg, as Performance
Undertaking Provider.

BACKGROUND:

(A)   The Borrower and the other Purchasers shall from time to time acquire
certain Receivables and any Related Security with respect thereto from the
Originators pursuant to Originator Sale Agreements.   (B)   In the case of
Receivables and Related Security acquired by Purchasers other than the Borrower,
the Borrower will make loans secured by, or otherwise acquire Borrower
Receivables Interests in, such Receivables and Related Security from such other
Purchasers pursuant to the Intermediate Transfer Agreements.   (C)   The
Borrower shall charge or otherwise pledge as security all of its right, title
and interest in such Receivables and Related Security, Borrower Receivables
Interests, the Borrower Operating Accounts and any other Collateral to or for
the benefit of the Secured Parties pursuant to the Security Documents.   (D)  
To fund its acquisitions under the Originator Sale Agreements and Intermediate
Transfer Agreements, as the case may be, the Borrower may from time to time
request Loans from the Lenders on the terms and conditions of this Agreement.  
(E)   The Lenders have agreed that they shall make Loans in any Approved
Currency so requested from time to time, subject to the terms and conditions of
this Agreement.

IT IS AGREED that:

1.   DEFINITIONS   1.1   Certain defined terms       Unless otherwise defined
herein, capitalised terms which are used herein shall have the meanings assigned
to such terms in Clause 2.1 (Certain defined terms) of the Master Schedule of
Definitions, Interpretation and Construction, dated    2007 and signed by the
parties hereto and others for the purposes of identification (the “Schedule of
Definitions”). In the case of any inconsistency between such terms and the terms
defined in this Agreement, the terms defined in this Agreement shall prevail for
all purpose of this Agreement.

1



--------------------------------------------------------------------------------



 



1.2   Other terms       The principles of interpretation set forth in Clauses
2.2 (Other terms) and 2.3 (Computation of time periods) of the Schedule of
Definitions shall apply to this Agreement as if fully set forth herein.   2.  
AMOUNTS AND TERMS OF THE LOANS   2.1   The Loans

  (a)   On the terms and subject to the conditions hereof, on the Closing Date
and thereafter from time to time prior to the Facility Termination Date, each
Lender shall make Loans to the Borrower in an amount in any Approved Currency
equal to its Pro Rata Share of the amount requested by the Borrower pursuant to
Clause 2.2 (Borrowing procedures); provided that, after giving effect to such
Loans:

  (i)   the Euro Equivalent of the aggregate outstanding principal amount of the
Loans made by any Lender shall not exceed such Lender’s Commitment; and     (ii)
  the Aggregate Principal Balance will not exceed the Maximum Aggregate
Principal Balance.

      Each Borrowing hereunder shall be in a minimum principal amount equal to
such amount as will ensure that (A) no Borrowing would be less than €1,000,000
and no Borrowing denominated in a Local Currency would be less than €250,000 (or
the Euro Equivalent thereof). Subject to the foregoing and to the limitations
set forth herein, the Borrower may borrow, prepay and reborrow the Loans
hereunder.     (b)   The Performance Undertaking Provider may, from time to time
upon at least five (5) Business Days prior written notice to the Administrative
Agent and each Lender, elect to reduce the Facility Limit; provided, that the
Facility Limit may not be reduced below €25,000,000 unless the Facility Limit is
reduced to €0; provided, further, that after giving effect to any such reduction
and any principal payments on such date, the Aggregate Principal Balance will
not exceed the Maximum Aggregate Principal Balance. Any such reduction shall
reduce each Lender’s Commitment ratably in accordance with each Lender’s Pro
Rata Share. Once the Facility Limit is reduced pursuant to this Clause 2.1(b) it
may subsequently be reinstated only by increasing, with the prior written
consent of the relevant Lenders and the Administrative Agent, the Commitment of
one or more Lenders.

2.2   Borrowing procedures

  (a)   Borrowing Request.

  (i)   The Borrower shall request a Borrowing hereunder by submitting (or
causing the Servicer to submit on behalf of the Borrower) to the Administrative
Agent a written notice, substantially in the form of

2



--------------------------------------------------------------------------------



 



      Exhibit B (Form of Borrowing Request) (each, a “Borrowing Request”) prior
to 2:00 p.m. (London time) on the third Business Day prior to the date of the
proposed Borrowing (each, a “Borrowing Date”) or such other times agreed upon by
the Borrower, the Servicer and the Administrative Agent.

  (ii)   Each Borrowing Request shall, among other things (A) specify (I) the
desired Approved Currencies for the requested Borrowing, determined in
accordance with Clause 2.2(d), (II) for each such Approved Currency, the amount
of the requested Borrowing and the Spot Rate (used for the purposes of the Daily
Report in connection with which such Borrowing Request is delivered) with
respect to each such Approved Currency, (III) the Aggregate Principal Balance
after giving effect to such Borrowing, and (IV) the desired Borrowing Date
(which shall be an Intra-Month Settlement Date (or such other date as may be
agreed by the Borrower, the Servicer and the Administrative Agent)), and (B)
certify that, after giving effect to the proposed Borrowing, the Aggregate
Principal Balance will not exceed the Maximum Aggregate Principal Balance on
such Borrowing Date. Each Borrowing Request shall be irrevocable and binding on
the Borrower.

  (b)   Lender’s Commitment.

  (i)   Any Loan requested by the Borrower in a Borrowing Request shall be made
by the Lenders on a pro rata basis in accordance with their respective Pro Rata
Shares of such Loan.     (ii)   The obligations of any Lender to make Loans
hereunder are several from the obligations of any other Lenders. The failure of
any Lender to make Loans hereunder shall not release the obligations of any
other Lender to make Loans hereunder, but no Lender shall be responsible for the
failure of any other Lender to make any Loan hereunder.     (iii)  
Notwithstanding anything herein to the contrary, a Lender shall not be obligated
to fund any Loan at any time on or after the Facility Termination Date, at any
time a Facility Event exists or would exist after making such Loan, or if, after
giving effect thereto (A) the Euro Equivalent of the aggregate outstanding
principal balance of the Loans made by such Lender would exceed such Lender’s
Commitment (B) the Aggregate Principal Balance will exceed the Maximum Aggregate
Principal Balance.     (iv)   In the event that the initial Borrowing does not
occur before the date falling three (3) months after the date of this Agreement
the Commitments of the Lenders shall be immediately cancelled on that date.

  (c)   Disbursement of Funds.         By no later than 11:00 a.m. (London time)
on each Borrowing Date, each Lender shall remit its Pro Rata Share of the
aggregate amount of the Loans

3



--------------------------------------------------------------------------------



 



      requested by the Borrower as determined above in immediately available
funds to the account specified by the Administrative Agent. To the extent that
it is in actual receipt of such funds from each Lender, the Administrative Agent
shall remit the amount of the Loans requested by the Borrower to the account
specified by the Borrower in the relevant Borrowing Request by wire transfer of
same day funds. In the event that one or more such Lenders fails to remit such
Pro Rata Share (a “Loan Deficit”) as required hereunder (each, a “Defaulting
Lender”), GE and any other non-defaulting Lenders who agree to fund the whole or
part of their Pro Rata Share of any Loan Deficit (each, a “Non-Defaulting
Lender”) shall lend their Pro Rata Share of such Loan Deficit (without giving
effect to such Defaulting Lender’s Commitment) subject to the other terms and
conditions hereof (including Clause 2.2(b)(iii) (Lender’s Commitment)).        
Notwithstanding anything herein to the contrary, each Non-Defaulting Lender
shall have the right, without the consent of any Transaction Party, any other
Lender or the Administrative Agent, to assign to any such Defaulting Lender,
upon demand, the portion of the Loan funded by such Non-Defaulting Lender
pursuant to this Clause 2.2(c) for an amount equal to the outstanding principal
amount of such portion of the Loan funded by such Non-Defaulting Lender.     (d)
  Denomination of Loans.

  (i)   Each Loan made by the Lenders hereunder shall be denominated in an
Approved Currency. Notwithstanding anything herein or in any other Transaction
Document to the contrary, the Borrower shall not request any Loan, and the
Lenders shall not be obligated to make any Loan, hereunder if, after giving
effect thereto, the Euro Equivalent of the aggregate Principal Balance of the
Loans held by the Lenders in each Approved Currency would exceed the product of
(A) the Currency Percentage for such Approved Currency set forth in the most
recent Portfolio Report delivered under the Servicing Agreement and (B) the
Maximum Aggregate Principal Balance, as determined by reference to the most
recent Portfolio Report delivered under the Servicing Agreement.     (ii)   On
each Intra-Month Settlement Date, the Borrower shall, to the extent necessary,
make such prepayments and new Borrowings hereunder as may be necessary to cause
the Euro Equivalent of the aggregate Principal Balance of the Loans held by the
Lenders in each Approved Currency to be equal to or less than the product of
(A) the Currency Percentage for such Approved Currency set forth in the most
recent Portfolio Report delivered under the Servicing Agreement and (B) the
Maximum Aggregate Principal Balance, as determined by reference to the most
recent Portfolio Report delivered under the Servicing Agreement.

  (e)   Redenomination of Local Currencies.

  (i)   Each obligation of any party to this Agreement to make a payment
denominated in the national currency unit of any member state of the

4



--------------------------------------------------------------------------------



 



      European Union that adopts the Euro as its lawful currency after the date
hereof shall be redenominated into Euro at the time of such adoption (in
accordance with the EMU Legislation). If, in relation to the currency of any
such member state, the basis of accrual of interest expressed in this Agreement
in respect of that currency shall be inconsistent with any convention or
practice in the London Interbank Market for the basis of accrual of interest in
respect of the Euro, such expressed basis shall be replaced by such convention
or practice with effect from the date on which such member state adopts the Euro
as its lawful currency; provided that if any Borrowing in the currency of such
member state is outstanding immediately prior to such date, such replacement
shall take effect, with respect to such Borrowing, at the end of the then
current Interest Period.

  (ii)   Without prejudice and in addition to any method of conversion or
rounding prescribed by any EMU Legislation and (A) without limiting the
liability of the Borrower for any amount due under this Agreement and (B)
without increasing any Commitment of any Lender, all references in this
Agreement to minimum amounts (or integral multiples thereof) denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall, immediately upon such
adoption, be replaced by references to such minimum amounts (or integral
multiples thereof) as shall be specified herein with respect to Borrowings
denominated in Euro.     (iii)   Each provision of this Agreement shall be
subject to such reasonable changes of construction as the Administrative Agent
may from time to time agree with the Performance Undertaking Provider to be
appropriate to reflect the adoption of the Euro by any member state of the
European Union and any relevant market conventions or practices relating to the
Euro.

  2.3   Use of proceeds       The Borrower shall use the proceeds of the Loans
only to (a) pay the purchase price for Receivables or otherwise acquire Borrower
Receivables Interest, in each case, pursuant to and in accordance with the terms
of the Originator Sale Agreements and Intermediate Transfer Agreements,
(b) refinance Loans denominated in one Approved Currency with Loans denominated
in another Approved Currency for the purpose of satisfying the requirements set
forth in Clause 2.2(d) (Denomination of Loans), (c) pay transaction fees, costs
and expenses incurred in connection with the consummation of the transactions
contemplated by the Transaction Documents and (d) make payments of principal and
interest in respect of the Subordinated Loan pursuant to the Subordinated Loan
Agreement to the extent that such proceeds when applied as Collections pursuant
to Clause 2.6 (Application of Collection prior to Facility Termination Date) are
available for such application in accordance with Clause 2.6(g)(iii); provided,
that, notwithstanding anything herein or in any other Transaction Document to
the contrary, the Borrower shall not use all or any portion of the proceeds of
any Loan to pay the purchase price for, or grant or otherwise acquire Borrower
Receivables Interests in, any Receivable (i) if a Daily Report has not been

5



--------------------------------------------------------------------------------



 



    delivered on such day pursuant to and in accordance with Clause 2.3
(Reporting requirements) of the Servicing Agreement, or (ii) that was originated
by an Originator with respect to which a Seller Event has occurred and is
continuing.

2.4   Interest and Fees

  (a)   On each Monthly Settlement Date for a Loan, the Borrower shall pay (in
immediately available funds in the currency of such Loan) to the Administrative
Agent, all accrued and unpaid Interest with respect to such Loan.     (b)   The
Borrower shall pay to the Administrative Agent for and on behalf of itself, the
Structuring Agent and the Lenders certain Fees in the amounts and on the dates
set forth in (i) the fee agreement of even date herewith between the Borrower,
the Performance Undertaking Provider and the Administrative Agent (the
“Administrative Agent Fee Letter”), (ii) the fee agreement of date herewith
between the Performance Undertaking Provider and the Structuring Agent (the
“Structuring Agent Fee Letter”) and (iii) the fee agreement of even date
herewith between the Borrower, the Performance Undertaking Provider, the
Administrative Agent and the Lenders (the “Lender Fee Letter”).

2.5   Payment and prepayment of Loans

  (a)   The Borrower shall repay the outstanding principal amount of each Loan
on the Maturity Date. Prior thereto, the Borrower:

  (i)   shall, immediately upon any acceleration of the Loans pursuant to Clause
7.3 (Acceleration of maturity), repay the amount of the Loans to the extent so
accelerated;     (ii)   shall, if on any date the Aggregate Principal Balance
exceeds the Maximum Aggregate Principal Balance, as determined by reference to
the most recent Portfolio Report delivered under the Servicing Agreement, make a
prepayment of the Loans on such date (which prepayment shall be effected by
making a deposit to the applicable Borrower Operating Account (Principal) for
application in accordance with Clause 2.6 (Application of Collections prior to
Facility Termination Date) or Clause 2.7 (Application of Collections after
Facility Termination Date), as applicable) in an amount sufficient to cause the
Aggregate Principal Balance to be less than or equal to the Maximum Aggregate
Principal Balance, as determined by reference to such Portfolio Report;    
(iii)   shall, if on any date the Euro Equivalent of the aggregate outstanding
principal amount of the Loans for all Lenders exceeds the Maximum Aggregate
Principal Balance, make a prepayment of the Loans on such date (which prepayment
shall be effected by making a deposit to the applicable Borrower Operating
Account (Principal) for application in accordance with Clause 2.6 (Application
of Collections prior to Facility Termination Date) or Clause 2.7 (Application of
Collections

6



--------------------------------------------------------------------------------



 



      after Facility Termination Date), as applicable) in an amount sufficient
to cause the Euro Equivalent of the aggregate outstanding principal amount of
the Loans for all Lenders to be less than or equal to the Maximum Aggregate
Principal Balance;     (iv)   from and after the Facility Termination Date,
shall repay the Loans out of Collections available for such purpose pursuant to
Clause 2.7 (Application of Collections after Facility Termination Date); and    
(v)   shall prepay the Loans in the manner specified in, and to the extent
required by, Clause 2.2(d) (Denomination of Loans).

  (b)   The Borrower may, at its option after consultation with the Performance
Undertaking Provider, prepay on any Business Day all or any portion of the Loans
upon prior written notice delivered by it to each Lender not later than five
(5) Business Days prior to the date of such payment. Each such notice shall be
in the form attached as Exhibit C (Form of Prepayment Notice) and shall
(i) specify the aggregate amount and Approved Currency of the prepayment to be
made on the Loans and the Loans to which such prepayment is to be applied and
(ii) specify the Business Day on which the Borrower will make such prepayment.
Each such prepayment shall be made ratably among the Lenders based on the
Aggregate Principal Balance of the Loans held by each.     (c)   If:

  (i)   any amendment or waiver that requires the consent of the Required
Lenders does not receive the consent of the Required Lenders, but does receive
the consent of Lenders representing more than 51% of the Aggregate Commitments
or, if the Commitments have been terminated, Lenders that represented more than
51% of the Aggregate Commitments immediately prior to such termination (any
Lender that voted or was deemed to have voted against such amendment or waiver a
“Dissenting Lender”);     (ii)   any sum payable to any Lender by the Borrower
is required to be increased under Clause 2.15(a) (Indemnity for Taxes);    
(iii)   any Lender claims indemnification from the Borrower under Clause 2.15(c)
(Indemnity for Taxes), Clause 2.14 (Indemnity for reserves and expenses) or
Clause 2.17 (Mandatory costs);     (iv)   any Lender’s Loans are converted into
Alternative Rate Loans under Clause 2.12(a) (Illegality);     (v)   any Lender
becomes a Defaulting Lender under Clause 2.2(c) (Disbursement of Funds),

      the Borrower may, at its option after consultation with the Performance
Undertaking Provider:

7



--------------------------------------------------------------------------------



 



  (A)   prepay on any Business Day upon prior written notice delivered by it to
the Administrative Agent not later than five (5) Business Days prior to the date
of such payment all, and not just a portion of, the participation in the Loans
of any Dissenting Lender or Defaulting Lender or, as the case may be, whilst the
circumstance giving rise to the requirement, indemnification or conversion
continues, of any Lender to whom payments are required to be increased or that
is claiming indemnification or whose Eurocurrency Loans have been converted into
Alternative Rate Loans pursuant to the clauses mentioned above. The Commitment
of such Lender shall be automatically cancelled upon delivery to the
Administrative Agent of the Borrower’s prepayment notice. Each such notice shall
be in the form attached as Exhibit C (Form of Prepayment Notice) and shall
specify (i) the Lender whose participation in the Loans is to be prepaid,
(ii) the aggregate amount and Approved Currency of the prepayment to be made on
the Loans and the Loans to which such prepayment is to be applied and (iii) the
Business Day on which the Borrower will make such prepayment; or     (B)   on
five (5) Business Days’ prior written notice to the Administrative Agent and
such Lender, replace such Lender by requiring such Lender to (and such Lender
shall) transfer pursuant to Clause 10.3 (Assignability) all (and not part only)
of its rights and obligations under this Agreement to a Lender or other Eligible
Assignee (a “Replacement Lender”) selected by the Performance Undertaking
Provider, and which is acceptable to the Administrative Agent (acting
reasonably), which confirms its willingness to assume and does assume all the
obligations of the transferring Lender (including the assumption of the
transferring Lender’s participations on the same basis as the transferring
Lender) for a purchase price in cash payable at the time of transfer equal to
the outstanding principal amount of such Lender’s participation in the Aggregate
Principal Balance and all accrued Interest and/or Liquidation Fees, break costs
and other amounts payable in relation thereto under the Transaction Documents.
The replacement of a Lender pursuant to this Clause shall be subject to the
following conditions:

  (I)   neither the Borrower nor the Performance Undertaking Provider shall have
any right to replace the Administrative Agent;     (II)   neither the
Administrative Agent nor the Lender shall have any obligation to the Borrower or
the Performance Undertaking Provider to find a Replacement Lender;     (III)  
in the event of a replacement of a Dissenting Lender such replacement must take
place no later than 90 days after the date the Dissenting Lender notifies the
Borrower and the Administrative Agent of its failure or refusal to agree to any
consent, waiver or amendment to the Transaction Documents requested by the
Borrower; and

8



--------------------------------------------------------------------------------



 



  (IV)   in no event shall the Lender replaced under this Clause 2.5(c)(B) be
required to pay or surrender to such Replacement Lender any of the fees received
by such Lender pursuant to the Transaction Documents.

  (d)   Each prepayment of the Loans (whether optional or mandatory) must be
accompanied by a payment of all accrued and unpaid Interest on the amount
prepaid and any other amounts (including amounts payable under Clause 2.11
(Breakage costs)) due hereunder in respect of such prepayment.

2.6   Application of Collections prior to Facility Termination Date

  (a)   On each Business Day prior to the Facility Termination Date, the
Borrower shall (and shall cause the Servicer to) cause:

  (i)   (x) all Collections and other amounts deposited into any Existing
Collection Account (other than any amount deposited into an Existing Collection
Account solely for the purpose of funding an Other Permitted Payment), and
(y) any Collections or other amounts otherwise received by any Transaction Party
in respect of the Receivables, in each case, to be deposited into a New
Collection Account no later than the Business Day immediately following the day
on which such amounts were deposited into such Existing Collection Accounts or
otherwise received;     (ii)   all Collections and other amounts deposited into
any New Collection Account to be deposited into a Borrower Operating Account no
later than the Business Day immediately following the day on which such amounts
were deposited into such New Collection Accounts; and     (iii)   (x) all
Collections and other amounts in respect of the Pool Receivables, the Related
Security or the Collateral deposited to any Borrower Operating Account to be
retained in such Borrower Operating Account, and (y) all other amounts deposited
to any Borrower Operating Account to be deposited to the applicable Originator’s
Designated Account, in each case, no later than the second (2nd) Business Day
immediately following the day on which such amounts were identified by the
Borrower (or the Servicer on behalf of the Borrower) as having been deposited
into such New Collection Accounts.

  (b)   On each Business Day prior to the Facility Termination Date, the
Borrower shall (and shall cause the Servicer to) cause all Collections retained
in such Borrower Operating Accounts pursuant to Clause 2.6(a)(ii) (including, if
applicable, any investment earnings received with respect to funds on deposit in
such Borrower Operating Accounts) to be applied in the following order of
priority:

  (i)   on a pro rata basis in no order of priority amongst themselves:

9



--------------------------------------------------------------------------------



 



  (A)   pay all operating costs, expenses, Agreed Annual Income and Taxes of the
Borrower and the Spanish Account SPV then due and payable, as instructed by the
Borrower or the Spanish Account SPV; provided that the aggregate amount so paid
during any calendar year pursuant to this Clause 2.6(b)(i)(A) shall not exceed
€100,000;     (B)   deposit to the Borrower Operating Account (Interest) for the
benefit of the Administrative Agent an amount equal to (i) any Fees then due and
payable to the Administrative Agent pursuant to the Administrative Agent Fee
Letter, and (ii) any unreimbursed Transaction Party Obligations then due and
payable to the Administrative Agent in respect of costs and expenses incurred in
connection with the enforcement of any Transaction Document or the collection of
any amounts due thereunder; and     (C)   deposit to the Borrower Operating
Account (Interest) for the benefit of the Lenders, an amount equal to the
aggregate Interest and Fees accrued through such day and not previously
deposited to a Borrower Operating Account (Interest) (such amount to be
allocated among the Lenders ratably in accordance with the proportion of such
amounts owing to each such Person) (provided, that for purposes of determining
the amount of Interest and Fees accrued through (x) any day (other than a day
described in sub-clause (y) below), such determination shall be made based on
the relevant rate, percentage or other item or amount as of the immediately
preceding Monthly Settlement Date, unless the actual rate, percentage or other
item or amount has been notified to the Borrower and the Servicer, and (y) any
day falling prior to the initial Monthly Settlement Date, any such determination
shall be made on a basis agreed between the Borrower, the Servicer and the
Administrative Agent);

  (ii)   if the Aggregate Principal Balance exceeds the Maximum Aggregate
Principal Balance as determined by reference to the most recent Portfolio Report
delivered under the Servicing Agreement, deposit to the applicable Borrower
Operating Account (Principal) an amount necessary to cause the Aggregate
Principal Balance to be less than or equal to the Maximum Aggregate Principal
Balance, as determined by reference to such Portfolio Report;     (iii)   if any
Transaction Party Obligations (other than any amount described in Clauses
2.6(b)(i) and (ii)) are then due and payable by the Borrower to any Secured
Party, pay to each such Secured Party (ratably in accordance with the amounts
owing to each) the Transaction Party Obligations so due and payable (in the
currency in which such Transaction Party Obligations are payable);

10



--------------------------------------------------------------------------------



 



  (iv)   retain in one or more Borrower Operating Accounts for the benefit of
the Servicer, an amount equal to the aggregate Servicing Fee accrued through
such day and not previously retained for such purpose pursuant to this
sub-clause (iv);     (v)   pay all operating costs, expenses, Agreed Annual
Income and Taxes of the Borrower and the Spanish Account SPV then due and
payable and not paid pursuant to Clause 2.6(b)(i)(A) above, as instructed by the
Borrower or the Spanish Account SPV, as the case may be;     (vi)   pay to the
Servicer, for the benefit of the applicable Italian Originators, an amount equal
to any unreimbursed RIBA Advances; and     (vii)   remit any remaining
Collections to the Borrower for application in accordance with Clause 2.6(g)
below (any such remittance, a “Release”); provided that, if the conditions
precedent for such Release set forth in Clause 3.2 (Conditions precedent to all
borrowings and releases) are not satisfied, the Borrower shall (and shall cause
the Servicer to) cause any such remaining Collections to be retained in the
Borrower Operating Accounts and shall apply such Collections in accordance with
this Clause 2.6 or Clause 2.7 (Application of Collections after Facility
Termination Date) on the next Business Day.

(c)  (i)    On each Monthly Settlement Date, the Borrower shall (and shall cause
the Servicer to) pay to the Administrative Agent for the account of the Lenders
all Interest accrued during the relevant calendar month from Collections
deposited to the Borrower Operating Account (Interest) for such purpose pursuant
to Clause 2.6(b)(i)(C).     (ii)   On each date on which any Fees are payable
pursuant to the Fee Letters, the Borrower shall (and shall cause the Servicer
to) pay such Fees to the Persons entitled thereto pursuant to the Fee Letters
out of Collections deposited to the Borrower Operating Account (Interest) for
such purpose pursuant to Clauses 2.6(b)(i)(B) and 2.6(b)(i)(C), as applicable.  
  (iii)   Notwithstanding anything to the contrary in Clause 2.6(b)(i)(C), it is
understood and agreed that the Interest and Fees payable hereunder will be based
on the actual rates, percentages, and other items and amounts during the
relevant period. In the event that the amount allocated during any relevant
period in respect of Interest and Fees pursuant to Clause 2.6(b)(i)(C) is
(A) greater than the actual Interest and Fees for such period, the excess shall
(on the relevant date of determination) be deposited to one or more Borrower
Operating Accounts and applied in accordance with Clause 2.6(b) and (B) less
than the actual Interest and Fees for such period, the Borrower shall (and shall
cause the Servicer to) cause an additional amount equal to such shortfall to be
deposited into the applicable Borrower Operating Account (Interest) (on the
relevant date of determination).

11



--------------------------------------------------------------------------------



 



  (d)   To the extent practicable, the Servicer shall cause all Collections
applied pursuant to Clause 2.6(b) in respect of any Transaction Party
Obligations to be denominated in the same currency in which such Transaction
Party Obligations are payable. To the extent that Transaction Party Obligations
payable or to become payable in any currency exceed the amount of Collections in
that currency and available for such payment, and Collections in any other
currency are available (after giving effect to the order of priority set forth
in Clause 2.6(b)) for such payment, the Servicer shall allocate such other
Collections to the payment of such Transaction Party Obligations, and on the
relevant payment date the Servicer shall cause such other Collections to be
converted into the relevant currency of payment in accordance with Clause 2.16
(Conversion of Currencies) and shall apply the amounts so converted to the
making of such payment.     (e)   In the event any deposit is made to a Borrower
Operating Account (Principal) pursuant to Clause 2.6(b)(ii), the amount of such
deposit shall be allocated among all Lenders by the Administrative Agent ratably
in proportion to the Aggregate Principal Balance of the Loans held by each. On
the next Settlement Date, the Borrower shall (and shall cause the Servicer to)
distribute to the Administrative Agent for payment to each Lender its allocable
share of such deposit for application to the repayment of the Loans held by such
Lender. Notwithstanding the foregoing, if on any Business Day after such deposit
is made and prior to the distribution of such deposit pursuant to this Clause
2.6(e), the Servicer delivers a Portfolio Report with more recent data
indicating that the Aggregate Principal Balance is less than or equal to the
Maximum Aggregate Principal Balance, the Borrower may (or may cause the Servicer
to) withdraw the Collections so deposited for application in accordance with
Clause 2.6(b) to the extent that, after giving effect to such withdrawal and
application, the Aggregate Principal Balance is less than or equal to the
Maximum Aggregate Principal Balance, as determined by reference to such
Portfolio Report.     (f)   On each Servicing Fee Payment Date, the Borrower
shall (and shall direct the Servicer to) pay to the Servicer the accrued and
unpaid Servicing Fee allocable to it out of Collections retained in the Borrower
Operating Accounts for such purpose pursuant to Clause 2.6(b)(iv).     (g)   Any
Collections remitted to the Borrower pursuant to Clause 2.6(b)(vii) shall be
applied by the Servicer, on behalf of the Borrower:

  (i)   first, if so requested by the Borrower (acting upon the instructions of
the Servicer), to pay or prepay (or set aside for the payment or prepayment of)
Loans or other Transaction Party Obligations that are then due and payable;    
(ii)   second, to pay the purchase price for Receivables or to grant or
otherwise acquire Borrower Receivables Interests, in each case pursuant to (and
in accordance with) the Originator Sale Agreements or Intermediate Transfer
Agreements, as the case may be (provided, that, notwithstanding anything herein
or in any other Transaction Document to the contrary, the Borrower shall not use
all or any portion

12



--------------------------------------------------------------------------------



 



      of the proceeds of any Release to pay the purchase price for, or grant or
otherwise acquire Borrower Receivables Interests in, any Receivable that was
originated by an Originator with respect to which a Seller Event has occurred
and is continuing);     (iii)   third, only if no Facility Event then exists or
the Final Payout Date has occurred, to make payments of principal and interest
in respect of the Subordinated Loans and any other amounts owing to the
Subordinated Lender pursuant to the Subordinated Loan Agreement; and     (iv)  
fourth, in such other manner as the Borrower (acting upon the instructions of
the Servicer) may specify and that is permitted by the terms of the Transaction
Documents; provided that, if all or any portion of the Collections remitted to
the Borrower pursuant to Clause 2.6(b)(vii) are not applied pursuant to this
Clause 2.6(g), the Borrower shall (and shall cause the Servicer to) cause any
such remaining Collections to be retained in one or more Borrower Operating
Accounts and shall apply such Collections in accordance with this Clause 2.6 or
Clause 2.7 (Application of Collections after Facility Termination Date) on the
next Business Day; provided, further, that after the Final Payout Date any funds
available pursuant to this Clause 2.6(g)(iv) shall be paid by the Borrower to
the Subordinated Lender as additional interest under the Subordinated Loan
Agreement.

  (h)   Unless otherwise agreed by the Originators, in each case, to the extent
affected thereby, the amount of Collections remitted to the Borrower pursuant to
Clause 2.6(b)(vii) or Clause 2.7(b)(ix) (Application of Collections after
Facility Termination Date), as the case may be, on any day shall be applied to
the payment of amounts described in Clauses 2.6(g)(ii) or Clause 2.7(d)(i)
(Application of Collections after Facility Termination Date), as applicable, on
a pro rata basis according to the amounts owing to such Persons.

2.7   Application of Collections after Facility Termination Date

  (a)   On the Facility Termination Date, and on each Business Day thereafter
until the Final Payout Date, the Borrower shall (and shall cause the Servicer
to) cause:

  (i)   (x) all Collections and other amounts deposited into any Existing
Collection Account, and (y) any Collections or other amounts otherwise received
by any Transaction Party in respect of the Receivables, in each case, to be
deposited into a New Collection Account no later than the Business Day
immediately following the day on which such amounts were deposited into such
Existing Collection Accounts or otherwise received;     (ii)   all Collections
and other amounts deposited into any New Collection Account to be deposited into
a Borrower Operating Account no later than the Business Day immediately
following the day on which such amounts were deposited into such New Collection
Accounts; and

13



--------------------------------------------------------------------------------



 



  (iii)   (x) all Collections and other amounts in respect of the Pool
Receivables, the Related Security or the Collateral deposited to any Borrower
Operating Account to be retained in such Borrower Operating Account, and (y) all
other amounts deposited to any Borrower Operating Account to be deposited to the
applicable Originator’s Designated Account, in each case, no later than the
second (2nd) Business Day immediately following the day on which such amounts
were identified by the Borrower (or the Servicer on behalf of the Borrower) as
having been deposited into such Borrower Operating Accounts;

  (b)   On each Settlement Date to occur on or after the Facility Termination
Date, the Borrower (or the Administrative Agent acting on behalf of the
Borrower) shall cause all funds on deposit in the Borrower Operating Accounts
from time to time, including any investment earnings received with respect to
such funds, (collectively, “Borrower Operating Account Funds”), to be
distributed in the following order of priority:

  (i)   first, to pay, on a pro rata basis in no order of priority amongst
themselves:

  (A)   to the Administrative Agent an amount equal to any unreimbursed
Transaction Party Obligations then owing to the Administrative Agent in respect
of costs and expenses incurred in connection with the enforcement of any
Facility Account or Transaction Document or the collection of any amounts due
thereunder; and     (B)   all operating costs, expenses, Agreed Annual Income
and Taxes of the Borrower and the Spanish Account SPV then due and payable, as
instructed by the Borrower or the Spanish Account SPV; provided that the
aggregate amount so paid during any calendar year pursuant to this Clause
2.7(b)(i)(B), when combined with the aggregate amount paid during such calendar
year pursuant to Clause 2.6(b)(i)(C), shall not exceed €100,000;

  (ii)   second, if the Servicer is a Person other than a Transaction Party or
an Affiliate thereof, to pay to such Servicer the accrued and unpaid Servicing
Fee;     (iii)   third, to pay to the Lenders and the Administrative Agent an
amount equal to the aggregate accrued and unpaid Interest and Fees payable to
each such Person (ratably in accordance with the proportion of such amounts
owing to each such Person);     (iv)   fourth, to pay to the Lenders an amount
equal to the Aggregate Principal Balance of the Loans (ratably in accordance
with the Euro Equivalent of the outstanding Principal Balance of the Loans held
by each);

14



--------------------------------------------------------------------------------



 



  (v)   fifth, if any Transaction Party Obligations (other than any amount
described in Clauses 2.7(b)(i) to (iv) above are then due and payable to any
Secured Party, to pay to each such Secured Party (ratably in accordance with the
amounts owing to each) the Transaction Party Obligations so due and payable;    
(vi)   sixth, to pay all operating costs, expenses, Agreed Annual Income and
Taxes of the Borrower and the Spanish Account SPV then due and payable and not
paid pursuant to Clause 2.7(b)(i)(B) above, as instructed by the Borrower or the
Spanish Account SPV, as the case may be;     (vii)   seventh, if the Servicer is
a Transaction Party or an Affiliate thereof, pay to the Servicer the accrued and
unpaid Servicing Fee;     (viii)   eighth, pay to the Servicer, for the benefit
of the applicable Italian Originators, an amount equal to any unreimbursed RIBA
Advances; and     (ix)   ninth, after all Transaction Party Obligations are paid
in full, pay to the Borrower any remaining Collections for application in
accordance with Clause 2.7(d).

  (c)   To the extent practicable, the Borrower (or the Administrative Agent
acting on behalf of the Borrower) shall apply Borrower Operating Account Funds
denominated in a currency to the payment of amounts payable pursuant to Clause
2.7(b) in the same currency. To the extent that aggregate amounts payable or to
become payable in any currency exceed the amount of Borrower Operating Account
Funds denominated in that currency and available for such payment, and Borrower
Operating Account Funds denominated in any other currency are available (after
giving effect to the order of priority set forth in Clause 2.7(b)) for such
payment, the Borrower (or the Administrative Agent acting on behalf of the
Borrower) shall allocate such other Borrower Operating Account Funds to the
payment of such amount, and on the relevant payment date the Borrower (or the
Administrative Agent acting on behalf of the Borrower) shall cause such other
Borrower Operating Account Funds to be converted into the relevant currency of
payment using commercially reasonable methods and shall apply the amounts so
converted to the making of such payment.     (d)   Any Collections remitted to
the Borrower pursuant to Clause 2.7(b)(ix) shall be applied by the Servicer, on
behalf of the Borrower (i) first, to make payments of principal and interest in
respect of the Subordinated Loans and any other amounts owing to the
Subordinated Lender pursuant to the Subordinated Loan Agreement; and (ii)
second, in such other manner as the Borrower may specify and that is permitted
by the terms of the Transaction Documents; provided, that after the Final Payout
Date any funds available pursuant to this Clause 2.7(d) shall be paid by the
Borrower to the Subordinated Lender as additional interest under the
Subordinated Loan Agreement.

15



--------------------------------------------------------------------------------



 



2.8   Deemed Collections; application of payments

  (a)   Each of the parties hereto agrees that, unless otherwise required by
contract or applicable Law or clearly indicated by facts or circumstances or
unless an Obligor designates that a payment be applied to a specific Receivable,
all Collections from an Obligor shall be applied to the oldest Receivables
(whether or not such Receivables are Pool Receivables) of such Obligor.     (b)
  If and to the extent the Administrative Agent, any Lender or any Indemnified
Party shall be required for any reason to pay over to an Obligor, any
Transaction Party or any other Person (other than in accordance herewith) any
amount received on its behalf hereunder, such amount shall be deemed not to have
been so received but rather to have been retained by the Borrower and,
accordingly, the Administrative Agent, such Lender or such Indemnified Party, as
the case may be, shall have a claim against the Borrower for such amount,
payable when and to the extent that any distribution from or on behalf of such
Obligor is made in respect thereof.     (c)   If on any day a Pool Receivable or
any part thereof becomes a Diluted Receivable, the Borrower shall be deemed to
have received on such day a Collection of such Pool Receivable in the amount of
such Diluted Receivable or part thereof.     (d)   If on any day it is
determined that any of the representations or warranties in Clause 4.1
(Representations and warranties of the Borrower) was untrue with respect to a
Pool Receivable or the nature of any Purchaser’s or the Administrative Agent’s
interest in such Pool Receivable, the Borrower shall be deemed to have received
on such day a Collection of such Pool Receivable in an amount equal to the
Unpaid Balance thereof.     (e)   If on any day a RIBA Dilution occurs, the
Borrower shall be deemed to have received on such day a Collection in the amount
of such RIBA Dilution.     (f)   Not later than the first Business Day after the
Borrower is notified in writing or otherwise becomes aware that it has been
deemed pursuant to this Clause 2.8 to have received a Deemed Collection, the
Borrower shall deposit in a Borrower Operating Account, in same day funds, the
amount of such Deemed Collection; provided that the amount so payable by the
Borrower shall not exceed the amount (if any) required (after giving effect to
any Deemed Collection to be paid by any other Transaction Party on such day) in
order to cause the Aggregate Principal Balance to be less than or equal to the
Maximum Aggregate Principal Balance. Any such amount shall be applied as a
Collection in accordance with Clauses 2.6 (Application of Collections prior to
Facility Termination Date) or 2.7 (Application of Collections after Facility
Termination Date), as applicable.

2.9   Payments and computations, etc

  (a)   All amounts to be paid by the Borrower or the Servicer to the
Administrative Agent, any Lender or any other Secured Party shall be paid no
later than 11:00 a.m. (London time) on the day when due in immediately available
funds

16



--------------------------------------------------------------------------------



 



      (without counterclaim, setoff, deduction, defense, abatement, suspension
or deferment) to the account designated by such Person. All amounts to be
deposited by the Borrower or the Servicer into any Facility Account, the
Administrative Agent’s Account or any other account shall be deposited in
immediately available funds no later than 11:00 a.m. (London time) on the date
when due.     (b)   The Borrower shall (and shall cause the Servicer to), to the
extent permitted by Law, pay interest on any amount not paid or deposited by it
when due hereunder (after as well as before judgment), at an interest rate per
annum equal to the Default Rate, payable on demand.     (c)   All computations
of Interest and other amounts hereunder shall be made on the basis of a year of
360 days for the actual number of days (including the first but excluding the
date of payment) elapsed, except that (i) computations of Interest with respect
to any amount denominated in Sterling or any amount in respect of Fees shall be
made on the basis of a year of 365 days (or 366, as applicable), and (ii) in any
case where the practice of the relevant interbank market differs, computations
of interest and Interest shall be made in accordance with that market practice.
Whenever any payment or deposit to be made hereunder shall be due on a day other
than a Business Day, such payment or deposit shall be made on the next
succeeding Business Day and such extension of time shall be included in the
computation of such payment or deposit. Any computations by the Administrative
Agent or the applicable Lender of amounts payable by the Borrower hereunder
shall be binding upon the Borrower absent manifest error.     (d)   All payments
of principal and interest in respect of any Loan shall be made in the same
Approved Currency as the Approved Currency in which such Loan is denominated.
All other payments to be made by the Servicer or the Borrower hereunder shall be
made solely in Euro.

2.10   Consolidation

  (a)   When an Interest Period for a Loan denominated in one Approved Currency
ends on the same day as the current Interest Period for any other Loan
denominated in the same Approved Currency, those Loans will be consolidated and
treated as one Loan.

2.11   Breakage costs

  (a)   The Borrower shall indemnify each Lender and the Administrative Agent
against any loss, cost or expense incurred by it as a result of the failure of
any Borrowing to be made for any reason on the date specified by the Borrower
pursuant to, and in accordance with, Clause 2.2 (Borrowing procedures), (other
than by reason of default, gross negligence or wilful misconduct of that Person
alone).     (b)   The Borrower further agrees to pay all Liquidation Fees
associated with a reduction of the Principal Balance of any Loan other than on
an Intra-Month Settlement Date.

17



--------------------------------------------------------------------------------



 



  (c)   A certificate as to any loss, expense or Liquidation Fees payable
pursuant to this Clause 2.11 submitted by any Lender to the Borrower shall be
conclusive in the absence of manifest error.

2.12   Illegality

  (a)   Notwithstanding any other provision of this Agreement, if the adoption
of or any change in any Law or in the interpretation or application thereof by
any relevant Official Body shall make it unlawful for any Lender to make or
maintain Loans for which Interest is calculated by reference to the Adjusted
Eurocurrency Rate (each a “Eurocurrency Loan”) as contemplated by this Agreement
or to obtain in the interbank Eurocurrency market the funds with which to make
or maintain any such Eurocurrency Loan (a) such Lender shall promptly notify the
Administrative Agent, the Servicer and the Borrower thereof, (b) the obligation
of such Lender to fund or maintain Eurocurrency Loans or continue Eurocurrency
Loans as such shall forthwith be cancelled and (c) such Lender’s Loans then
outstanding as Eurocurrency Loans, if any, shall be converted on the last day of
the Interest Period for such Loans or within such earlier period as required by
Law into a Loan that accrues Interest based on the Alternative Rate (each an
“Alternative Rate Loan”).     (b)   In this Agreement, “Alternative Rate” means
the rate of interest determined by the Administrative Agent pursuant to a
substitute basis for determining the rate of interest agreed between the
Administrative Agent and the Performance Undertaking Provider, provided that if
the Administrative Agent and the Performance Undertaking Provider have not
agreed a substitute basis for determining the rate of interest hereunder within
10 Business Days of the date on which the circumstances necessitating the
determination of the Alternative Rate were notified to the Administrative Agent,
the Alternative Rate shall be that which expresses as a percentage rate per
annum the cost to that Lender of funding its participation in that Loan from
whatever source it may reasonably request.     (c)   Any substitute basis agreed
pursuant to paragraph (b) above shall, with the prior consent of all the Lenders
and the Performance Undertaking Provider, be binding on all Parties.

2.13   Inability to determine Eurocurrency Rate       If prior to the
commencement of any Interest Period for a Eurocurrency Loan:

  (a)   the applicable Lender determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining on a timely basis the Adjusted Eurocurrency Rate or the
Eurocurrency Rate, as applicable, for such Interest Period; or     (b)   the
applicable Lender determines that the Adjusted Eurocurrency Rate or the
Eurocurrency Rate, as applicable, for such Interest Period will not adequately
and fairly reflect the cost to such Lender of making or maintaining the related
Loan for such Interest Period;

18



--------------------------------------------------------------------------------



 



      then, such Lender shall give notice thereof to the Borrower and the
Administrative Agent by telephone or facsimile as promptly as practicable
thereafter and, until the circumstances giving rise to such notice no longer
exist any Eurocurrency Loan shall as of the last day of the Interest Period
applicable thereto be converted to or continued as an Alternative Rate Loan.

2.14   Indemnity for reserves and expenses

  (a)   If any Change in Law shall:

  (i)   impose or modify any reserve, special deposit or similar requirement
against assets of, deposits with or for the account of, or credit extended by,
any Indemnified Party (except any such reserve requirement reflected in the
Adjusted Eurocurrency Rate or those for which payment has been made pursuant to
Clause 2.17 (Mandatory Costs)); or     (ii)   impose on any Indemnified Party
(or on the U.S. market for certificates of deposit or the London interbank
market) any other cost affecting or with respect to this Agreement or any other
Transaction Document or Eurocurrency Loans made or maintained by such
Indemnified Party (except those for which payment has been made pursuant to
Clause 2.15 (Indemnity for Taxes) or 2.17 (Mandatory Costs)) or the maintenance
or financing of the Loans hereunder, directly or indirectly;

      and the result of any of the foregoing shall be to increase the cost to
such Indemnified Party of making or maintaining any Loan (or of maintaining its
obligation to fund any such Loan) or to reduce the amount of any sum received or
receivable by such Indemnified Party hereunder (whether of principal, interest
or otherwise), or to reduce the rate of return from a Loan or on an Indemnified
Party’s overall capital, then on the tenth (10th) day immediately following
notification thereof pursuant to Clause 2.14(d) the Borrower will pay to such
Indemnified Party such additional amount or amounts as will compensate such
Indemnified Party for such additional costs incurred or reduction suffered.    
(b)   A certificate of an Indemnified Party setting forth the amount or amounts
necessary to compensate such Indemnified Party or its holding company, as
applicable, as specified in clause (a) of this Clause 2.14 shall be delivered to
the Borrower and the Servicer and shall be conclusive absent manifest error.    
(c)   Promptly after any Indemnified Party has determined that it will make a
request for compensation pursuant to this Clause 2.14, such Indemnified Party
shall notify the Borrower of such determination. Failure or delay on the part of
any Indemnified Party to demand compensation pursuant to this Clause 2.14 shall
not constitute a waiver of such Indemnified Party’s right to demand such
compensation.     (d)   Notwithstanding anything in this Clause 2.14 to the
contrary, the Borrower shall not be required to pay to any Indemnified Party any
amount pursuant to

19



--------------------------------------------------------------------------------



 



      this Clause 2.14 to the extent (i) such amount has been fully and finally
paid in cash to such Indemnified Party pursuant to any other provision of this
Agreement or any other Transaction Document or (ii) such amounts constitute
Excluded Taxes.

2.15   Indemnity for Taxes

  (a)   Any and all payments by or on account of any obligation of the Borrower
hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes provided that if the Borrower shall be required to deduct any
Indemnified Taxes from such payments, then (i) the sum payable shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Clause 2.15) the
recipient of such payment receives an amount equal to the sum it would have
received had no such deductions been made, (ii) the Borrower shall make such
deductions, and (iii) the Borrower shall pay the full amount deducted to the
relevant Official Body in accordance with applicable Law.     (b)   The Borrower
is not required to make an increased payment to a Lender under paragraph
(a) above, if on the date on which the payment falls due the payment could have
been made to the relevant Lender without a deduction for Indemnified Taxes if it
was a Qualifying Lender, but on that date that Lender is not or has ceased to be
a Qualifying Lender other than as a result of any change in Law after the date
it became a Lender under this Agreement.     (c)   The Borrower shall indemnify
each Indemnified Party within ten (10) days after written demand therefor, for
the full amount of any Indemnified Taxes paid by such Indemnified Party on or
with respect to any payment by or on account of any obligation of the Borrower
hereunder (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Clause 2.15) and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto. A certificate as
to the amount of such payment or liability delivered to the Borrower by an
Indemnified Party, or by the Administrative Agent on its own behalf or on behalf
of a Lender, shall be conclusive absent manifest error.     (d)   As soon as
practicable after any payment of Indemnified Taxes by the Borrower to an
Official Body, the Borrower shall deliver to the applicable Person the original
or a certified copy of a receipt issued by such Official Body evidencing such
payment, a copy of the return reporting such payment or other evidence of such
payment reasonably satisfactory to such Person.     (e)   Any Foreign Lender
that is entitled to an exemption from or reduction of withholding Tax under the
law of the jurisdiction in which the Borrower is located, or any treaty to which
such jurisdiction is a party, with respect to payments under this Agreement
shall deliver to the Borrower (with a copy to the Administrative Agent) and file
with the appropriate Official Body (if required), at the time or times
prescribed by applicable Law, such properly completed and executed documentation
prescribed by applicable Law or reasonably requested by the Borrower as will
permit such payments to be made without withholding or at a reduced rate.

20



--------------------------------------------------------------------------------



 



  (f)   If the Borrower makes a payment to an Indemnified Party under this
Clause 2.15 and the relevant Indemnified Party determines that:

  (i)   a Tax Credit is attributable to such payment; and     (ii)   that
Indemnified Party has obtained, utilised and retained that Tax Credit, that
Indemnified Party shall pay an amount to the Borrower which that Indemnified
Party determines will leave it (after that payment) in the same after-Tax
position as it would have been in had the payment not been required to be made
by the Borrower. For the purpose of this Clause 2.15(f) “Tax Credit” means a
credit against, relief on remission for, or repayment of, any tax.

      This Clause 2.15 shall not be construed to require any Indemnified Party
to make available its Tax returns (or any other information relating to its
Taxes which it deems confidential) to the Borrower or any other Person.     (g)
  Notwithstanding anything in this Clause 2.15 to the contrary, the Borrower
shall not be required to pay to any Indemnified Party any amount pursuant to
this Clause 2.15 to the extent (i) such amount has been fully and finally paid
in cash to such Indemnified Party pursuant to any other provision of this
Agreement or any other Transaction Document or (ii) such amounts constitute
Excluded Taxes.     (h)   Each of the initial Lenders hereby represents and
warrants to the Borrower that as of the Closing Date it is a Qualifying Lender.

2.16   Conversion of currencies

  (a)   If, on any day a payment is due and payable hereunder or under any other
Transaction Document, it is necessary for funds in one currency to be converted
into another currency in order to make any payment required to be made pursuant
to Clauses 2.6 (Application of Collections prior to Facility Termination Date)
or 2.7 (Application of Collections after Facility Termination Date), as
applicable, the Borrower shall (and shall cause the Servicer to) solicit offer
quotations from at least two foreign exchange dealers reasonably acceptable to
the Administrative Agent for effecting such exchange and shall select the
quotation which provides for the best exchange rate. The Borrower shall (and
shall cause the Servicer to) effect such exchange (or, if applicable, shall
instruct the Administrative Agent to effect such exchange) as soon thereafter as
is reasonably practicable but in no event later than two Business Days
thereafter.     (b)   On each Exchange Rate Determination Date, the Borrower
shall (and shall cause the Servicer to) determine the Spot Rate for each Local
Currency and give notice thereof to the Administrative Agent. In the event the
Spot Rate for such Local Currency cannot be determined by the Servicer because
the relevant exchange rate does not appear on any European Central Bank or
Bloomberg historical pricing page for such currency as set forth in the
definition of Spot Rate, then the Spot Rate shall be determined by the

21



--------------------------------------------------------------------------------



 



      Administrative Agent and notified to the Borrower and the Servicer in
accordance with such definition.

  (c)   Whenever any computation or calculation hereunder requires the
aggregation of amounts denominated in more than one currency, all amounts that
are denominated in a Local Currency shall be converted to Euro using the Spot
Rate determined for the Exchange Rate Determination Date immediately preceding
the date of such calculation.

2.17   Mandatory costs

  (a)   In order to compensate each Lender for the cost of its compliance (if
any) with the requirements of the Bank of England, the Financial Services
Authority and/or the European Central Bank (or, in each case, any other
authority which replaces all or any of its functions), each such Lender may
(only to the extent not reflected in the Statutory Reserves and the Eurocurrency
Rate Reserve Percentage) require the Borrower to pay, contemporaneously with
each payment of Interest on each of such Loans, additional interest on such Loan
at a rate per annum equal to the Mandatory Costs Rate calculated in accordance
with the formula and in the manner set forth in Schedule 3 (Mandatory Cost
Rate).     (b)   Any additional interest owed pursuant to Clause 2.17(a) shall
be determined by the applicable Lender, which determination shall be conclusive
absent manifest error, and notified to the Borrower (with a copy to the
Administrative Agent) at least five (5) Business Days before each date on which
Interest is payable for the applicable Loan, and such additional interest so
notified to the Borrower by such Lender shall be payable to such Lender on each
date on which Interest is payable for such Loan.

2.18   Mitigation obligations       If an event occurs as a result of which any
Indemnified Party requests compensation under Clause 2.11 (Breakage costs),
Clause 2.14 (Indemnity for reserves and expenses) or 2.17 (Mandatory costs), or
if any cancellation occurs under Clause 2.12 (Illegality) or if the Borrower is
required to pay any additional amount to any Indemnified Party or any Official
Body for the account of any Indemnified Party pursuant to Clause 2.15 (Indemnity
for Taxes), then such Indemnified Party shall, in consultation with the
Borrower, use reasonable efforts to mitigate or avoid the effects of such event.
For the avoidance of doubt, an Indemnified Party is not obliged to take any
steps under this Clause 2.18 if in the opinion of that Indemnified Party (acting
reasonably) to do so might be prejudicial to it and the Borrower hereby agrees
to pay all reasonable costs and expenses incurred by any Indemnified Party in
connection with any action taken by such Indemnified Party pursuant to, or in
connection with, this Clause 2.18.   2.19   Proceeds of Subordinated Loans

  (a)   On the Closing Date the Borrower shall request a Subordinated Loan in an
amount equal to the excess of (i) the aggregate purchase price of the
Receivables to be transferred to the Borrower pursuant to the Intermediate

22



--------------------------------------------------------------------------------



 



      Transfer Agreements and the Originator Sale Agreements, over (ii) the
aggregate amount of the Loans made by the Lenders to the Borrower on the Closing
Date in respect of such Receivables.     (b)   If on any day the Borrower has
insufficient funds to pay the full purchase price of Receivables to be purchased
on such day pursuant to, and in accordance with the terms and conditions of, the
Intermediate Transfer Agreements and the Originator Sale Agreements, the
Borrower shall request a Subordinated Loan on such day in amount equal to such
insufficiency.

2.20   Adjustments to the Applicable MAPB Percentage       If as at the end of
any Calculation Period, (i) from and including the Calculation Period commencing
on 1 October 2007 but prior to the end of the Initial Ratio Period the Dilution
Ratio exceeds 6% or thereafter the three month rolling average Dilution Ratio
exceeds the Dilution Benchmark Percentage plus 3.5% or (ii) the Days Sales
Outstanding exceeds 85 days, the Administrative Agent may (and, if instructed by
the Required Lenders, shall) upon six (6) Business Days’ written notice to the
Borrower and the Servicer make such adjustments to the Applicable MAPB
Percentage as it shall see fit acting in good faith. Any notice of an adjustment
to the Applicable MAPB Percentage shall also indicate the percentage level of
the Dilution Ratio and number of days Days Sales Outstanding that shall be
required to trigger a further review and increase or reduction by the
Administrative Agent of the Applicable MAPB Percentage. Any adjustment to the
Applicable MAPB Percentage pursuant to this Clause shall cease to apply to the
Applicable MAPB Percentage after the third consecutive Ratio Reporting Date on
which the three month rolling average Dilution Ratio is less than or equal to
the Dilution Benchmark Percentage plus 3.5% or the Days Sales Outstanding is
less than or equal to 85 days, as applicable.   3.   CONDITIONS TO BORROWINGS  
3.1   Conditions precedent to initial borrowing       The occurrence of the
Closing Date and the initial Borrowing under this Agreement is each subject to
the conditions precedent that:

  (a)   consummation of the transactions contemplated herein shall have occurred
or shall occur simultaneously with the initial purchase by the Purchasers under
the applicable Originator Sale Agreements; and     (b)   the Administrative
Agent shall have received on or before the date of such Borrowing all of the
instruments, documents, agreements and certificates specified on Schedule 2
(Conditions Precedent Documents), each (unless otherwise indicated) dated the
Closing Date, in form and substance satisfactory to the Administrative Agent and
such other instruments, documents, agreements, certificates and opinions as the
Administrative Agent shall otherwise require. The Administrative Agent shall
notify the Borrower and the Lenders promptly upon being so satisfied.

23



--------------------------------------------------------------------------------



 



3.2   Conditions precedent to all borrowings and releases       Each Borrowing
(including the initial Borrowing) and each Release hereunder shall be subject to
the further conditions precedent that (a) each Lender shall have received any
necessary approvals, documents, instruments, certificates and opinions for that
Borrowing and (b) on the date of such Borrowing or Release the following
statements shall be true (and acceptance of the proceeds of any such Borrowing
or Release shall be deemed a representation and warranty by the Borrower that
such statements are then true by reference to the facts and circumstances
existing on the date of such Borrowing or Release):

  (i)   In the case of a Borrowing, the making of such Loan does not violate any
provisions of Clause 2.1 (The Loans);     (ii)   In the case of a Borrowing, the
Borrower has delivered a Borrowing Request, appropriately completed, within the
time period required by Clause 2.2 (Borrowing procedures);     (iii)   In the
case of any Borrowing or Release, the Servicer shall have delivered a Daily
Report pursuant to and in accordance with Clause 2.3 (Reporting requirements) of
the Servicing Agreement on the date of such Borrowing or Release;     (iv)   The
Facility Termination Date has not occurred and no event exists, or would result
from such Borrowing or Release, that constitutes a Facility Termination Event or
Facility Suspension Event or, in the case of a Borrowing only, a Potential
Facility Termination Event or Potential Facility Suspension Event;     (v)   All
Fees required to be paid on or prior to the date of such Borrowing or Release in
accordance with the Fee Letters and the Commitment Letter and all fees and
expenses described in Clauses 10.4 (Costs and expenses) to the extent then due
and payable shall have been paid in full in accordance with the terms thereof;  
  (vi)   No portion of the proceeds of such Borrowing or Release will be used by
the Borrower to pay the purchase price for, or grant or otherwise acquire
Borrower Receivables Interests in, any Receivable that was originated by an
Originator with respect to which a Seller Event has occurred and is continuing;
    (vii)   After giving effect to such Borrowing or Release and the use of the
proceeds thereof in accordance with Clause 2.3 (Use of proceeds) the Aggregate
Principal Balance does not exceed the Maximum Aggregate Principal Balance; and  
  (viii)   Any Subordinated Loan requested on the date of such Borrowing or
Release shall have been (or shall simultaneously with such Borrowing or Release
be) made by the Subordinated Lender.

24



--------------------------------------------------------------------------------



 



4.   REPRESENTATIONS AND WARRANTIES   4.1   Representations and warranties of
the Borrower       The Borrower hereby represents and warrants to the
Administrative Agent and the Lenders that on the Closing Date:

  (a)   It (i) is a limited liability company duly incorporated and validly
existing under the laws of its jurisdiction of incorporation, (ii) is duly
qualified to do business in every other jurisdiction where the nature of its
business requires it to be so qualified, unless the failure to so qualify would
not reasonably be expected to have a Material Adverse Effect, and (iii) has all
corporate or other organisational power and authority and all licences,
authorisations, consents, approvals and qualifications of and from all Official
Bodies and other third parties required to perform its obligations under the
Transaction Documents to which it is a party and to carry on its business in
each jurisdiction in which its business is now conducted unless the failure to
have such power, authority licences, authorisations, consents, approvals and
qualifications would not reasonably be expected to have a Material Adverse
Effect.     (b)   The execution, delivery and performance by it of this
Agreement and the other Transaction Documents to which it is a party, including
the Borrower’s use of the proceeds of Loans (i) are within its corporate powers,
(ii) have been duly authorised by all necessary corporate action, (iii) are in
its interest and it will receive the corporate benefit as a result of the
transactions contemplated hereby and thereby and the value of the consideration
obtained by it under the transactions contemplated hereby and thereby is not
less than the value of, and is fully and fairly equivalent to, the consideration
which it provides, (iv) do not contravene or constitute a default under (A) its
Organic Documents, (B) any applicable Law, (C) any contractual restriction
binding on or affecting it or its property or (D) any order, writ, judgment,
award, injunction or decree which is valid and binding on or affecting it or its
property except in each case where any such contravention or default would not
reasonably be expected to have a Material Adverse Effect and (v) do not result
in or require the creation or imposition of any Adverse Claim (other than
Permitted Adverse Claims) upon or with respect to any of its properties. Each
Transaction Document to which the Borrower is a party has been duly executed and
delivered by the Borrower.     (c)   No authorisation or approval or other
action by, and no notice to or filing or registration with, any Official Body or
official thereof or any third party is required for the due execution, delivery
and performance by it of this Agreement or any other Transaction Documents to
which it is a party or any other document to be delivered by it hereunder or
thereunder, except for the actions taken or referred to in Schedule 2
(Conditions Precedent Documents) all of which have been (or on or before the
Closing Date will have been) duly made or taken, as the case may be, and are in
full force and effect and except where the failure to have obtained any such
authorization or approval or taken any such action or made any such filing or
notice would not reasonably be expected to have a Material Adverse Effect.

25



--------------------------------------------------------------------------------



 



  (d)   Each of this Agreement and the other Transaction Documents to which it
is a party constitutes the legal, valid and binding obligation of the Borrower
enforceable against it in accordance with its terms, subject to the Legal
Reservations.     (e)   There are no actions, suits, investigations by an
Official Body, litigation or proceedings at law or by or before any Official
Body or in arbitration now pending or, to its knowledge, threatened against or
affecting the Borrower or its Subsidiaries or any of its businesses, properties
or revenues (i) which involve or question the validity of this Agreement or any
other Transaction Documents to which it is a party or any of the transactions
contemplated hereby or thereby (excluding any litigation or proceeding against
any Obligor) or (ii) which, individually or in the aggregate, are reasonably
likely to be adversely determined and if so determined would reasonably be
expected to have a Material Adverse Effect. The Borrower is not in default or
violation of any valid and binding order, judgment or decree of any Official
Body or arbitrator which would reasonably be expected to have a Material Adverse
Effect.     (f)   No event has occurred and is continuing, or would result from
any Borrowing or application of the proceeds therefrom, which constitutes a
Facility Event which has not been (i) notified to the relevant parties to the
Transaction Documents or (ii) remedied or waived, in each case, in accordance
with the Transaction Documents.     (g)   Each Receivable treated as or
represented to be a Pool Receivable is owned by the applicable Purchaser, free
and clear of any Adverse Claim (other than Permitted Adverse Claims). The
Administrative Agent, for the benefit of the Secured Parties, has a valid and
perfected first priority charge, security interest or pledge, ranking ahead of
any other charge, security interest or pledge and the interest of any other
creditor of any Transaction Party (other than Permitted Adverse Claims) in each
Pool Receivable and in the Related Security and Collections related thereto, all
of the Borrower Receivables Interests acquired by, or granted to, the Borrower,
the Borrower Operating Accounts and all other Collateral, in each case, free and
clear of any Adverse Claim (other than Permitted Adverse Claims). No effective
financing statement or other instrument similar in effect is filed in any
recording office listing any Transaction Party as debtor, covering any
Receivable, Related Security, Borrower Receivables Interest or other Collateral,
or any interest therein or proceeds thereof, other than in respect of a
Permitted Adverse Claim.     (h)   (i) Each Portfolio Report, Data Feed,
Roll-Forward Report and Monthly Ratio Report is complete and accurate in all
material respects as of its date, (ii) all other non-verbal information, data,
exhibits, documents, books, records and reports furnished by or on behalf of the
Borrower in connection with this Agreement, any other Transaction Document or
any transaction contemplated hereby or thereby is complete and accurate in all
material respects as of its date and no such item contains any untrue statement
of a material fact or omits to state a material fact necessary in order to make
the statements contained therein, in the light of the circumstances under which
they were made, not

26



--------------------------------------------------------------------------------



 



      misleading, and (iii) all financial statements which have been furnished
by or on behalf of the Borrower (A) have been prepared in accordance with GAAP
consistently applied and (B) fairly present in all material aspects, the
financial condition of the Borrower and, if applicable, its consolidated
Subsidiaries as of the dates set forth therein and the results of any operations
of the Borrower and, if applicable, its consolidated Subsidiaries for the
periods ended on such dates.     (i)   It has (i) timely filed or caused to be
filed all material Tax returns required to be filed and (ii) paid or made
adequate provision for the payment of all Taxes, assessments and other
governmental charges due and payable by it except to the extent that failure to
do so would not reasonably be expected to have a Material Adverse Effect.

  (j)   For the purposes of the EU Insolvency Regulation, the Borrower’s centre
of main interest (as that term is used in Article 3(1) of the EU Insolvency
Regulation) is situated in Ireland and it has no “establishment” (as that term
is used in Article 2(h) of the EU Insolvency Regulation) in any other
jurisdiction.     (k)   (i) The names and addresses of all the Borrower
Operating Account Banks together with the account numbers of the Borrower
Operating Accounts at such Borrower Operating Account Banks are as specified in
Schedule 8 (Facility Accounts and Account Banks) of the Schedule of Definitions,
as such Schedule 8 (Facility Accounts and Account Banks) may be updated from
time to time pursuant to Clause 5.1(g) (Deposits to Borrower Operating
Accounts). (ii) All Borrower Operating Accounts are subject to a valid and
enforceable Security Document and the Administrative Agent, on behalf of the
Secured Parties, has a valid and perfected security interest or pledge of the
Borrower Operating Accounts, free and clear of any Adverse Claims (other than
Permitted Adverse Claims). Only Collections and other amounts payable in respect
of Pool Receivables are deposited into the Borrower Operating Accounts. Each of
the Borrower Operating Account Banks is an Eligible Account Bank.     (l)  
Since its incorporation, the Borrower has not used any company name, tradename
or doing-business-as name other than the name in which it has executed this
Agreement.     (m)   The Borrower was incorporated on 21 December 2006 under the
Laws of Ireland and the Borrower did not engage in any business activities prior
to such date. The Borrower has no Subsidiaries (other than the Spanish Account
SPV).     (n)   The Borrower is able to pay its debts and liabilities, direct,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured. The Borrower is not insolvent within the meaning of
Section 214 of the Irish Companies Act, 1963 or Section 2(3) of the Irish
Companies (Amendment) Act, 1990. The Borrower does not intend to, and does not
believe that it will, incur debts or liabilities beyond its ability to pay such
debts and liabilities as they mature, taking into account the timing and amounts
of

27



--------------------------------------------------------------------------------



 



      cash to be received by it and the timing and amounts of cash to be payable
on or in respect of its Indebtedness.     (o)   With respect to each Receivable
treated as or represented to be a Pool Receivable, the applicable Purchaser
purchased such Receivable from the applicable Originator in accordance with the
terms of the applicable Originator Sale Agreement in exchange for payment (made
by the applicable Purchaser to such Originator in accordance with the provisions
of the applicable Originator Sale Agreement) of cash, in an amount which
constituted fair consideration, reasonably equivalent value and fair market
value. With respect to each Borrower Receivables Interest made by, granted to or
acquired by, the Borrower, such Borrower Receivables Interest has been made by,
granted to or acquired by the Borrower in accordance in all material respects
with the terms of the applicable Intermediate Transfer Agreement. Each such
purchase, acquisition or other transaction referred to above shall not have been
made for or on account of an antecedent debt owed by the applicable Originator
to the Borrower, or by the Intermediate Transfer to the Borrower, as the case
may be, and no such sale, acquisition or other transaction is or may be voidable
or subject to avoidance under any section of any applicable Insolvency Law or by
general principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).     (p)   None of the Borrower or any of its
Subsidiaries has operations, property, assets or employees in the U.S.     (q)  
The Borrower is in compliance with any material provisions of all applicable
Data Protection Laws applicable to it or its business or properties, except
where the failure to comply would not reasonably be expected to have a Material
Adverse Effect.

4.2   Times when representations made

  (a)   All the representations and warranties in this Clause 4 (Representations
and Warranties) are deemed to be made by the Borrower on the Closing Date and as
of the date of each Borrowing and each Release hereunder.     (b)   The
representations and warranties in Clauses 4.1(g), (h) and (o) are deemed to be
made by the Borrower as of each Reporting Date, and in the case of all
non-verbal information, data, exhibits, documents, books and records furnished
by or on behalf of the Borrower in connection with this Agreement, any other
Transaction Document or any transaction contemplated hereby or thereby on the
date on which such information, data, exhibits, documents, books and records are
furnished.     (c)   Each representation or warranty deemed to be made after the
Closing Date shall be deemed to be made by reference to the facts and
circumstances existing at the date the representation or warranty is deemed to
be made.

28



--------------------------------------------------------------------------------



 



5.   COVENANTS   5.1   Covenants of the Borrower       Until the Final Payout
Date:

  (a)   Compliance with laws, etc         The Borrower will comply in all
material respects with all applicable Laws and preserve and maintain its
corporate existence, rights, franchises, qualifications, and privileges except
to the extent that the failure so to comply with such Laws or the failure so to
preserve and maintain such existence, rights, franchises, qualifications, and
privileges would not reasonably be expected have a Material Adverse Effect.    
(b)   Offices, records and books of account         The Borrower will keep its
records concerning the Receivables and Borrower Receivables Interests at (i) the
address of the Borrower in Ireland, the address of the Servicer in Luxembourg or
the address of Dana Europe S.A. in Switzerland in each case specified in Clause
10.2 (Notices, etc) as of the date of this Agreement or (ii) upon thirty
(30) days prior written notice to the Administrative Agent, at any other
locations in jurisdictions where all actions reasonably requested by the
Administrative Agent to protect and perfect its security interest in the
Collateral have been taken and completed. The Borrower also will maintain and
implement, or cause the Servicer to maintain and implement, administrative and
operating procedures (including an ability to recreate records evidencing Pool
Receivables and related Contracts in the event of the loss or destruction of the
originals thereof), and keep and maintain all Records and other information
reasonably necessary or advisable for the collection of all Pool Receivables
(including records adequate to permit the identification of each Pool Receivable
and all Collections of and adjustments to each existing Pool Receivable). The
Borrower shall give the Administrative Agent prompt notice of any material
change in its administrative and operating procedures referred to in the
previous sentence.     (c)   Notice of Borrower’s interest         In the event
that the Borrower shall sell, hold in trust or otherwise transfer any interest
in any financial assets relating to any Pool Receivable, any Related Security or
any other Collateral (other than as contemplated by the Transaction Documents),
any computer tapes or files or other documents or instruments provided in
connection with any such sale or transfer shall disclose the applicable
Purchaser’s ownership of the Pool Receivables and the Administrative Agent’s and
Secured Parties’ interest therein.     (d)   Sales, Liens, etc.         The
Borrower will not sell, assign (by operation of law or otherwise) or otherwise
dispose of, or create or suffer to exist any Adverse Claim (except for Permitted
Adverse Claims) upon or with respect to, the Pool Receivables, any

29



--------------------------------------------------------------------------------



 



      Borrower Operating Account, any other Collateral or any other asset of the
Borrower, or assign any right to receive income in respect thereof and the
Borrower shall not issue any Equity Interest to any other Person other than the
Equity Holder or permit any such Equity Interests or any Equity Interest in the
Spanish Account SPV to be subject to any Adverse Claim, except as otherwise
expressly provided for in the Transaction Documents. Nothing in this Clause
5.1(d) shall prevent the Borrower from making Restricted Payments otherwise
permitted under Clause 5.1(n).     (e)   Extension or amendment of Pool
Receivables and Contracts         Except as provided in Clause 2.2(c) (Duties of
the Servicer) of the Servicing Agreement, the Borrower will not (i) extend,
amend or otherwise modify the terms of any Pool Receivable or any Related
Security, or (ii) amend, modify or waive any term or condition of any Contract
related thereto in a manner that would reasonably be expected to have a Material
Adverse Effect.     (f)   Change in Business         The Borrower will not make
any substantial change to the general nature of its business.     (g)   Change
in payment instructions to Obligors         The Borrower will not add or
terminate any Borrower Operating Account from those listed in Schedule 8
(Facility Accounts and Account Banks) of the Schedule of Definitions, or make
any change in any instruction to Obligors regarding payments to be made in
respect of the Receivables or payments to be made to any Borrower Operating
Account unless each Lender shall have received at least fifteen (15) days prior
written notice of such addition, termination or change (including an updated
Schedule 8 (Facility Accounts and Account Banks) to the Schedule of Definitions)
and a fully executed Security Document with respect to each new Borrower
Operating Account has been delivered to the Administrative Agent. Each Borrower
Operating Account shall be maintained at all times in the name of the Borrower,
except as otherwise agreed by the Administrative Agent.     (h)   Deposits to
Borrower Operating Accounts         If the Borrower shall receive any
Collections directly, the Borrower shall (or will cause the Servicer to)
promptly (and in any event within one (1) Business Day) cause such Collections
to be deposited into a Borrower Operating Account. The Borrower will not permit
and will (and will cause the Servicer Parties to) use all reasonable efforts to
prevent funds which do not constitute Collections of Receivables from being
deposited into any Borrower Operating Account.     (i)   Further Assurances;
Change in Name or Jurisdiction of Organisation, etc

  (i)   With the exception of the notifications and other actions referred to in
Clause 6.2 (Certain rights of the Administrative Agent) which need

30



--------------------------------------------------------------------------------



 



      only be given or taken in accordance with that Clause, the Borrower agrees
from time to time, at its expense, promptly to execute and deliver all further
instruments and documents, and to take all further actions, that may be
reasonably necessary, or that the Administrative Agent may reasonably request,
to perfect, protect or more fully evidence the Administrative Agent’s security
interest in the Borrower Operating Accounts and the Collateral, or to enable the
Lenders or the Administrative Agent to exercise and enforce their respective
rights and remedies under this Agreement. Without limiting the foregoing, the
Borrower will at its expense, upon the request of the Administrative Agent, duly
execute, file or serve in or on the appropriate filing office, Official Body or
other Person in each jurisdiction reasonably deemed necessary or desirable all
registrations, notices, financing or continuation statements, or amendments
thereto, and such other instruments and documents, that may be necessary, or
that the Administrative Agent may reasonably request, to perfect, protect or
evidence the Administrative Agent’s security interest in the Borrower Operating
Accounts and the Collateral. The Borrower authorises the Administrative Agent to
file financing or continuation statements or similar instruments, and amendments
thereto and assignments thereof, relating to the Borrower Operating Accounts and
the Collateral for the purpose of evidencing or protecting its security interest
in connection therewith without the signature of the Borrower. A photocopy or
other reproduction of this Agreement shall be sufficient as a financing
statement where permitted by Law.

  (ii)   The Borrower will at all times be incorporated under the laws of
Ireland and will not take any action to change its jurisdiction of organisation.
    (iii)   The Borrower will not change its name, identity, corporate
structure, location, registered office, its centre of main interests, its
principal place of management or tax identification number or make any other
change which could render any financing statement or similar instrument filed in
connection with any Transaction Document seriously misleading or otherwise
ineffective under applicable Law, unless the Administrative Agent shall have
received at least thirty (30) days advance written notice of such change prior
to the effectiveness thereof and all action by the Borrower necessary or
appropriate to perfect or maintain the perfection of the Administrative Agent’s
security interest in the Borrower Operating Accounts and the Collateral
(including the filing of all financing statements or similar instruments and the
taking of such other action as the Administrative Agent may request in
connection with such change) shall have been duly taken.

  (j)   Separateness

  (i)   The Borrower will pay its own liabilities out of its own funds.

31



--------------------------------------------------------------------------------



 



  (ii)   The Borrower will hold itself out and identify itself as a separate and
distinct entity under its own name and not as a division or part of any other
Person.     (iii)   The Borrower will promptly correct any misunderstanding of
which it has knowledge regarding its separate existence and identity.     (iv)  
The Borrower will prepare and maintain its own full and complete books, records
and financial statements separate from any other Person. The Borrower’s
financial statements will comply with GAAP.     (v)   The Borrower will maintain
at least one bank account in its own name.     (vi)   The Borrower will not
assume or guarantee or become obligated for debts of any Person and no Person
will assume or guarantee or become obligated for the debts of the Borrower,
other than as provided in the Transaction Documents. The Borrower will not hold
its credit out as being available to satisfy the obligations of any other
Persons.     (vii)   The Borrower will not acquire obligations or securities of
any Person (other than the Equity Interest in the Spanish Account SPV) except as
otherwise expressly contemplated in the Transaction Documents. The Borrower will
not make loans, advances or otherwise extend credit to any Person except as
expressly contemplated by the Transaction Documents.     (viii)   Except to the
extent provided in the Transaction Documents, the Borrower will not commingle
any of its money or other assets with the money or assets of any other Person.  
  (ix)   Except as expressly contemplated in the Transaction Documents, the
Borrower will engage in transactions and conduct all other business activities
solely in its own name and through its own authorised officers and agents. The
Borrower will present itself to the public as a separate company. Except to the
extent provided in, or anticipated by, the Transaction Documents, no Person will
be appointed agent of the Borrower.     (x)   The Borrower will duly observe, in
a timely manner in all material respects, all material obligations, including
any filing and publication requirements, of a private limited liability company
incorporated under the laws of Ireland.

  (k)   Transaction Documents     (i)   Except as permitted under Clause 10.12
(Limitation on the addition and termination of Originators) or as otherwise
expressly permitted by the Transaction Documents, the Borrower will not
terminate, amend, waive or modify, or consent to any termination, amendment,
waiver or modification of, any provision of any Transaction Document or grant
any other consent or other indulgence under any Transaction Document, in each
case, without the

32



--------------------------------------------------------------------------------



 



      prior written consent of the Administrative Agent and the Required Lenders
(such consent not to be unreasonably withheld); provided that the consent of
each Lender shall be required for any such amendment, waiver, modification,
consent or other indulgence that would (A) release any portion of the Collateral
or (B) release the Performance Undertaking Provider from its obligations under
the Performance Undertaking. (ii) The Borrower will perform in all material
respects all of its obligations under the Transaction Documents and will enforce
the Transaction Documents in accordance with their respective terms. The
Borrower will take all actions to perfect and enforce its rights and interests
(and the rights and interests of the Administrative Agent and the Secured
Parties as assignees of Borrower) under the Transaction Documents as the
Administrative Agent or the Required Lenders may from time to time reasonably
request, including making claims to which it may be entitled under any
indemnity, reimbursement or similar provision contained in any Transaction
Document.

  (l)   Nature of Business; No Subsidiaries         The Borrower will not engage
in any business other than the financing of Receivables, Related Security and
Collections originated by the Originators pursuant to and in accordance with
terms of the Transaction Documents. The Borrower will not create or form any
Subsidiary (other than the Spanish Account SPV). The Borrower will not amend,
modify, change or repeal any of its Organic Documents without the prior written
consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed). The Borrower will not make any change in the Credit and
Collection Policies or the Standard Terms and Conditions without the prior
written consent of the Administrative Agent, except in either case for any such
change in a Credit and Collection Policy or Standard Terms and Conditions that
would not (A) impair the collectibility of any Pool Receivables in any material
respect, (B) otherwise reasonably be expected to have a Material Adverse Effect
or (C) materially adversely affect the interests or remedies of the Secured
Parties. The Borrower will not have any employees.     (m)   Mergers, etc      
  Except to the extent expressly permitted by the Transaction Documents, the
Borrower will not liquidate or dissolve or merge with or into or consolidate
with or into, or convey, transfer, lease or otherwise dispose of (whether in one
transaction or in a series of transactions), all or substantially all of its
assets (whether now owned or hereafter acquired) to, or acquire all or
substantially all of the assets or capital stock or other ownership interest of,
or enter into any joint venture or partnership agreement with, any Person.    
(n)   Distributions, etc         The Borrower will not (i) declare or make any
dividend payment or other distribution of assets, properties, cash (other than
as permitted pursuant to the Declaration of Trust entered into on the date
hereof by the Equity Holder), rights, obligations or securities on account of
any membership interests or other Equity Interests in the Borrower, or return
any capital to its members or

33



--------------------------------------------------------------------------------



 



      other equity holders as such, or purchase, retire, defease, redeem or
otherwise acquire for value or make any payment in respect of any membership
interests or other equity of the Borrower or any warrants, rights or options to
acquire any membership interests or other equity of the Borrower, now or
hereafter outstanding, (ii) prepay, purchase or redeem any Indebtedness (other
than Indebtedness hereunder), (iii) lend or advance any funds or (iv) repay any
loans or advances to, for or from any of its Affiliates (the amounts described
in Clauses 5.1(n)(i) to (iv) being referred to as “Restricted Payments”);
provided, however, that the Borrower may (x) purchase Receivables and any
Related Security and Collections related thereto and make, purchase or otherwise
acquire Borrower Receivables Interests, and (y) pay amounts owing in respect of
the Subordinated Loans, in each case, pursuant to and in accordance with the
terms and conditions of the Transaction Documents, including Clause 2.6
(Application of Collections prior to Facility Termination Date), Clause 2.7
(Application of Collections after Facility Termination Date) and Clause 3
(Conditions to Borrowings).     (o)   Indebtedness         The Borrower will not
create, incur, guarantee, assume or suffer to exist any Indebtedness or other
liabilities, whether direct or contingent, funded or unfunded, other than (i) as
a result of the endorsement of negotiable instruments for deposit or collection
or similar transactions in the ordinary course of business, (ii) the incurrence
of obligations under this Agreement, (iii) the incurrence of other obligations
pursuant to, and, as expressly set forth in, the Transaction Documents or
(iv) the incurrence of operating expenses in the ordinary course of business in
an amount not to exceed €10,000 at any time outstanding.     (p)   Taxes        
The Borrower will file all tax returns and reports required by Law to be filed
by it and will promptly pay all Taxes and governmental charges at any time owing
by it. The Borrower will pay when due any Taxes (other than Excluded Taxes)
payable by the Borrower in connection with the Collateral.     (q)   Enforcement
        The Borrower on its behalf, and on behalf of the Secured Parties, shall
(or shall cause the Servicer Parties to) promptly enforce all covenants and
obligations in its favour of the Intermediate Transferor contained in the
Intermediate Transfer Agreements, all covenants and obligations in its favour of
the Spanish Account SPV contained in any Transaction Document and all covenants
and obligations in its favour of the Originators under the Originator Sale
Agreements. The Borrower shall also use reasonable efforts to deliver consents,
approvals, acknowledgements, directions, notices, waivers and take such further
actions thereunder as may be reasonably directed by the Administrative Agent.

34



--------------------------------------------------------------------------------



 



  (r)   Borrower Operating Accounts and New Collection Accounts         The
Borrower will cause all Borrower Operating Accounts to be subject at all times
to a Security Agreement. The Borrower will ensure that each New Collection
Account (other than any New Spanish Collection Account) shall be maintained at
all times in the name of the Borrower and will cause each New Spanish Collection
Account to be maintained at all times in the name of the Spanish Account SPV.  
  (s)   Change in accountants or accounting policies         The Borrower shall
promptly notify the Administrative Agent of any change in its accountants or
material change in its accounting policy.     (t)   Power of Attorney        
The Borrower will not revoke or attempt to revoke any power of attorney granted
by it in connection with the transactions contemplated by the Transaction
Documents.     (u)   Instruments         The Borrower shall not take any action
to cause any Pool Receivable not evidenced by a negotiable instrument upon
origination to become evidenced by a negotiable instrument, except in connection
with the enforcement or collection of a Defaulted Receivable.     (v)   Delivery
of Financial Statements         The Borrower shall deliver to the Administrative
Agent, within 120 days after the close of each of its fiscal years, a copy of
its statutory accounts prepared in accordance with GAAP.     (w)   Licences,
etc.         The Borrower shall maintain in full force and effect all licences,
approvals, authorisations, consents, registrations and notifications which are
at any time required in connection with the performance of its duties and
obligations hereunder and under the other Transaction Documents, except to the
extent the failure to do so would not reasonably be expected to have a Material
Adverse Effect.     (x)   Notices under Transaction Documents         Promptly
after receipt thereof by the Borrower, the Borrower shall furnish or cause to be
furnished to the Administrative Agent copies of all notices received by the
Borrower from any Originator or the Intermediate Transferor in connection with
any Transaction Document to the extent not previously provided to the
Administrative Agent by another Transaction Party.

35



--------------------------------------------------------------------------------



 



5.2   Inspections; agreed upon procedures audit       Until the Final Payout
Date the Borrower will, at the expense of the Borrower, from time to time during
regular business hours as requested by the Administrative Agent upon reasonable
prior notice, permit the Administrative Agent or its agents or representatives
(including independent accountants, which may be the Borrower’s or the
Servicer’s independent accountants), (i) to conduct periodic audits of the
Borrower’s accounting records, correspondence and such other documents as the
Administrative Agent may reasonably require including the Receivables, the
Related Security, the other Collateral and the related books and records,
including the Contracts, and collections systems of the Borrower, as agreed upon
from time to time between the Administrative Agent and the Master Servicer, such
audits to include procedures to satisfy the Administrative Agent as to the
existence of the receivables, (ii) to examine and (to the extent permitted by
applicable law) make copies of and abstracts from all documents, purchase
orders, invoices, agreements, books, records and other information (including
computer programs, tapes, discs, punch cards, data processing software, storage
media and related property and rights subject to any restrictions in any licence
with respect thereto) relating to Receivables, the Related Security and the
other Collateral, including the Contracts and (iii) to visit the offices and
properties of the Borrower for the purpose of examining such materials described
in Clauses 5.2(i) and (ii), and to discuss matters relating to Receivables, the
Related Security and the other Collateral or the Borrower’s performance under
the Transaction Documents or under the Contracts with any of the officers or
employees of the Borrower having knowledge of such matters.   6.  
ADMINISTRATION AND COLLECTION OF POOL RECEIVABLES   6.1   Designation of
Servicer       The servicing, administration and collection of the Pool
Receivables shall be conducted by the Servicer so designated under the Servicing
Agreement from time to time.   6.2   Certain Rights of the Administrative Agent

  (a)   The Administrative Agent may (and if so directed by the Required
Lenders, shall), at any time following the occurrence and during the
continuation of an Exercise Event, have each Borrower Operating Account
transferred into the name of the Administrative Agent for the benefit of the
Secured Parties and/or assume exclusive control of the Borrower Operating
Accounts and, in each case, take such actions to effect such transfer or
assumption as it may determine to be necessary or appropriate (including
delivering the notices attached to the applicable Security Documents).     (b)  
At any time following the occurrence and during the continuation of an Exercise
Event:

  (i)   At the Administrative Agent’s request (acting either on its own
initiative or at the request of the Required Lenders) and at the Borrower’s
expense, the Borrower shall, or shall cause each Servicer Party to (and if any
Servicer Party shall fail to do so within two (2)

36



--------------------------------------------------------------------------------



 



      Business Days, the Administrative Agent may) (i) notify each Obligor of
Pool Receivables of the transfer, sale, trust, assignation and assignment of the
Pool Receivables and the Related Security with respect thereto pursuant to the
Transaction Documents and of the applicable Purchaser’s ownership of, and the
Administrative Agent’s security interest in, the Pool Receivables and the
Related Security with respect thereto, (ii) direct such Obligors that payments
under any Pool Receivable or any Related Security with respect thereto be made
directly to the Administrative Agent or its designee and (iii) execute any power
of attorney or other similar instrument and/or take any other action reasonably
necessary or desirable to give effect to such notice and directions, including
any action required (x) to convey or perfect the relevant Purchaser’s title or
the Administrative Agent’s security interest in the Pool Receivables and Related
Security, or (y) to be taken so that the obligations or other indebtedness of
such Obligors in respect of any Pool Receivables and any Related Security with
respect thereto may no longer be legally satisfied by payment to the applicable
Originator or any of its Affiliates.     (ii)   At the Administrative Agent’s
request (acting either on its own initiative or at the request of the Required
Lenders) and at the Borrower’s expense, the Borrower shall, or shall cause each
Servicer Party to (A) assemble all of the Contracts, documents, instruments and
other records (including computer tapes and disks) that evidence or relate to
the Collateral, or that are otherwise reasonably necessary or desirable to
collect the Collateral, and shall make the same available to the Administrative
Agent at a place selected by the Administrative Agent or its designee and
(B) segregate all cash, cheques and other instruments received by it from time
to time constituting Collections of Collateral in a manner acceptable to the
Administrative Agent and, promptly upon receipt, remit all such cash, cheques
and instruments, duly endorsed or with duly executed instruments of transfer, to
the Administrative Agent or its designee.

  (c)   The Borrower authorises the Administrative Agent, following the
occurrence and during the continuation of an Exercise Event, to take any and all
steps in the Borrower’s name and on behalf of the Borrower that are necessary or
desirable, in the determination of the Administrative Agent, to collect amounts
due under the Collateral, including (i) endorsing the Borrower’s or any other
Transaction Party’s name on cheques and other instruments representing
Collections, (ii) enforcing the Receivables and the Related Security and the
Security Agreements and other Transaction Documents, including to ask, demand,
collect, sue for, recover, compromise, receive and give acquittance and receipts
for moneys due and to become due under or in connection with therewith and
(iii) to file any claims or take any action or institute any proceedings that
the Administrative Agent (or such designee) may deem to be necessary or
desirable for the collection thereof or to enforce compliance with the terms and
conditions of, or to perform any obligations or enforce any rights of the
Borrower or any other Transaction Party in respect of, the Receivables and the
Related Security and the other Transaction Documents.

37



--------------------------------------------------------------------------------



 



6.3   Performance of obligations

  (a)   If the Servicer or the Borrower fails to perform any of its material
obligations under this Agreement or any other Transaction Document, the
Administrative Agent may (but shall not be required to) itself perform, or cause
performance of, such obligation; and the Administrative Agent’s costs and
expenses reasonably incurred in connection therewith shall be payable by the
Servicer or the Borrower, as applicable.     (b)   The Borrower shall, and shall
cause the Servicer to, perform their respective obligations, and exercise their
respective rights, under the Contracts and the Transaction Documents to the same
extent as if a security interest therein had not been granted to the
Administrative Agent. The exercise by the Administrative Agent on behalf of the
Secured Parties of their rights under this Agreement shall not release the
Servicer or the Borrower from any of their duties or obligations with respect to
any Contracts or Transaction Documents. None of the Administrative Agent or the
Lenders shall have any obligation or liability with respect to any Transaction
Documents or Contracts, nor shall any of them be obligated to perform the
obligations of any Transaction Party under any Transaction Document or Contract.
    (c)   The Administrative Agent’s rights and powers under this Clause 6 and
under the Servicing Agreement shall not subject the Administrative Agent to any
liability if any action taken by it proves to be inadequate or invalid nor shall
such powers confer any obligation whatsoever upon the Administrative Agent.

7.   SUSPENSION AND TERMINATION EVENTS   7.1   Facility Suspension Events      
Each of the events or circumstances set out in this Clause 7.1 is a Facility
Suspension Event.

  (a)   any Facility Party shall fail to make any payment or deposit required to
be made by it hereunder or under any other Transaction Document to which it is a
party when due hereunder or thereunder and such failure remains unremedied for
three (3) Business Days;     (b)   any representation, warranty, certification
or statement made by any Facility Party in any Transaction Document shall prove
to have been incorrect in any material respect when made or deemed made (other
than any breach of a representation, warranty, certification or statement solely
relating to a Pool Receivable for which a Deemed Collection has been received in
an amount equal to the full Unpaid Balance thereof pursuant to any Specified
Deemed Collection Clause (unless not required to be so remitted pursuant to the
terms of the Transaction Documents)) and, if the circumstances causing such
representation, warranty, certification or statement to be incorrect are capable
of being remedied, such Facility Party shall have failed to remedy such
circumstances in a manner such that such representation, warranty, certification
or statement is true and correct in all material respects within five

38



--------------------------------------------------------------------------------



 



  (5)   Business Days after a Responsible Officer of such Facility Party
obtained knowledge or received notice thereof;

  (c)   any Facility Party shall fail to perform or observe any term, covenant
or agreement in any Transaction Document in any material respect, and, if such
failure is capable of being remedied, such Facility Party shall have failed to
remedy such failure within seven (7) Business Days after a Responsible Officer
of such Facility Party obtained knowledge or received notice thereof; or     (d)
  any Material Indebtedness (or any amount in respect of Material Indebtedness)
of any Transaction Party or any other Dana European Entity (i) is not paid when
due (after the expiry of any originally applicable grace period), or is declared
or otherwise becomes due prior to its scheduled maturity as a result of any
event of default (however described), or (ii) is capable of being declared by or
on behalf of a creditor to be prematurely due and payable or of being placed on
demand as a result of any event of default (however described), or (iii) any
pledge, charge or security interest securing the Material Indebtedness of any
Dana European Entity is enforced, in whole or in part as a result of any event
of default (however described);     (e)   a Servicer Default shall occur and be
continuing;     (f)   the Aggregate Principal Balance exceeds the Maximum
Aggregate Principal Balance for three (3) consecutive Business Days;     (g)  
as at the end of any Calculation Period, from and including the Calculation
Period commencing on 1 October 2007 but prior to the end of the Initial Ratio
Period the Dilution Ratio exceeds 8.0% on two consecutive Ratio Reporting Dates
or thereafter the three month rolling average Dilution Ratio exceeds the
Dilution Benchmark Percentage plus 5%;     (h)   as at the end of any
Calculation Period, Days Sales Outstanding is greater than 90 days;     (i)  
the failure by any Facility Party or any other Dana European Entity (other than
the Spanish Account SPV or Originator) to pay one or more final judgments
requiring such Person to pay a sum or sums of money (whether or not such
judgment may be stayed or further appealed) aggregating in excess of €5,000,000
or the Euro Equivalent thereof in any other currency, which judgments are not
discharged or effectively waived or stayed for a period of thirty
(30) consecutive days, or any action shall be legally taken by a judgment
creditor to levy upon assets or properties of any such Person to enforce any
such judgment;     (j)   the failure by the Borrower to pay one or more final
judgments requiring the Borrower to pay a sum or sums of money (whether or not
such judgment may be stayed or further appealed) which judgments are not
discharged or effectively waived or stayed for a period of thirty
(30) consecutive days, or any action shall be legally taken by a judgment
creditor to levy upon assets or properties of the Borrower to enforce any such
judgment; or

39



--------------------------------------------------------------------------------



 



  (k)   the Subordinated Lender fails for any reason (including as the result of
the failure to meet any condition precedent) to make a Subordinated Loan under
the Subordinated Loan Agreement following delivery by the Borrower of a
Subordinated Loan Borrowing Request; or     (l)   the Servicer shall have failed
to commence providing Roll-Forward Reports after each Intra-month Settlement
Date in accordance with Clause 2.3(d) (Roll-Forward Reports) of the Servicing
Agreement by 31 December 2007.

7.2   Facility Termination Events       If any of the following events (each a
“Facility Termination Event”) shall occur and be continuing:

  (a)   an Event of Bankruptcy shall occur with respect to:

  (i)   any Transaction Party; or     (ii)   any Dana European Entity (other
than a Transaction Party) and the occurrence of such Event of Bankruptcy has, or
is reasonably expected to have, a Material Adverse Effect;

  (b)   the Administrative Agent, on behalf of the Secured Parties, shall, for
any reason, fail or cease to have a valid and perfected first priority charge,
security interest or pledge in the Collateral prior to all other interests, or
there shall exist any Adverse Claims on such Collateral other than Permitted
Adverse Claims;     (c)   any Change of Control shall occur with respect to any
Facility Party or any other Dana European Entity (other than the Spanish Account
SPV or any Originator);     (d)   the Fixed Charge Coverage Ratio shall at any
time be less than:

  (i)   1.25:1 and the Fixed Charge Coverage Ratio has not been recalculated and
increased back up to at least 1.25:1 in accordance with Clause 10.3 (Financial
covenant) of the Performance Undertaking within the time specified in such
Clause; or     (ii)   1.15:1;

  (e)   except in the case of a termination expressly permitted under Clause
10.12 (Limitation on the addition and termination of Originators), any
Transaction Document (other than any Originator Sale Agreement, Account Security
Agreement or the Spanish Account Agency Agreement, in each case, to the extent
any termination thereof constitutes a Seller Termination Event under an
Originator Sale Agreement) or any material provision thereof shall cease, for
any reason, to be in full force and effect, or any Transaction Party shall so
assert in writing or any Transaction Party shall otherwise seek to terminate or
disaffirm its material obligations under any such Transaction Document;

40



--------------------------------------------------------------------------------



 



  (f)   any Facility Suspension Event is continuing after, or not otherwise
remedied prior to, 15 Business Days after such Facility Suspension Event
occurred;     (g)   the issue of a moral hazard notice by tPR to any Dana
European Entity;

    then, and in any such event, the Administrative Agent may, in its
discretion, and shall, at the direction of the Required Lenders, declare the
Facility Termination Date to have occurred upon notice to the Borrower (in which
case the Facility Termination Date shall be deemed to have occurred); provided
that automatically upon the occurrence of any event (without any requirement for
the giving of notice) described in Clause 7.2(a), the Facility Termination Date
shall occur. Upon any such declaration or upon such automatic termination, the
Lenders and the Administrative Agent shall have, in addition to the rights and
remedies which they may have under this Agreement, all other rights and remedies
provided after default under applicable Law, which rights and remedies shall be
cumulative.   7.3   Acceleration of maturity       If a Facility Termination
Event shall have occurred and be continuing, then and in every such case the
Administrative Agent may, and if so directed by the Required Lenders shall,
declare all of the Loans to be immediately due and payable by a notice in
writing to the Borrower, and upon any such declaration the unpaid principal
amount of the Loans, together with accrued and unpaid interest thereon, shall
become immediately due and payable; provided that in the case of any event
described in Clause 7.2(a), the Loans shall become immediately and automatically
due and payable, without notice of any kind being given to the Borrower.   8.  
THE ADMINISTRATIVE AGENT   8.1   Authorisation and Action       Each Lender
hereby irrevocably appoints and authorises the Administrative Agent to take such
action as agent on its behalf and to exercise such powers under this Agreement
and the other Transaction Documents as are delegated to the Administrative Agent
by the terms hereof and the other Transaction Documents, together with such
powers as are reasonably incidental thereto. Without limiting the foregoing, the
Administrative Agent is empowered and authorised, on behalf of the Secured
Parties, to hold and administer the Collateral as trustee for the benefit of the
Secured Parties under the Security Documents. The Administrative Agent shall not
have any duties other than those expressly set forth in the Transaction
Documents, and no implied obligations or liabilities shall be read into any
Transaction Document, or otherwise exist, against the Administrative Agent. The
Administrative Agent does not assume, nor shall it be deemed to have assumed,
any duty of care or obligation to, or relationship of trust or agency with, any
Transaction Party, the Lenders or any other Secured Party, except as expressly
set out in the Transaction Documents. Notwithstanding any provision of this
Agreement or any other Transaction Document, in no event shall the
Administrative Agent ever be required to take any action which exposes the
Administrative Agent to personal liability or which is contrary to any provision
of any Transaction Document or applicable Law. Without limiting the generality
of the foregoing sentence, the use of the term “agent” in this Agreement with
reference to the Administrative Agent is not intended to connote any fiduciary
or

41



--------------------------------------------------------------------------------



 



    other implied (or express) obligations arising under agency doctrine of any
applicable Law. Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties. With respect to any Belgian Account Security
Agreement governed by the laws of Belgium, the Administrative Agent acts as an
agent (représentant), as defined in Article 5 of the Belgian law of 15
December 2004 “relative aux sûretés financières et portant des dispositions
fiscales diverses en matière de conventions constitutives de sûreté réelle et de
prêts portant sur les instruments financiers". With respect to the applicable
Italian Account Security Agreement, each Lender also appoints the Administrative
Agent as “mandatario con rappresentanza” pursuant to Section 1704 of the Italian
Civil Code in relation to the entering into, holding and administering
collateral under, and exercising all rights and powers under, the applicable
Italian Accounts Security Agreement, in each case in the name and on behalf of
the Secured Parties.   8.2   Liability of Agent       Neither the Administrative
Agent nor any of its directors, officers, agents or employees shall be liable
for any action taken or omitted to be taken by it or them as Administrative
Agent under or in connection with the Transaction Documents (including the
Administrative Agent’s servicing, administering or collecting Receivables as
Servicer pursuant to Clause 6 (Administration and Collection of Receivables)),
in the absence of its or their own gross negligence or wilful misconduct.
Without limiting the generality of the foregoing, the Administrative Agent:

  (a)   may consult with legal counsel (including counsel for the Borrower or
any Servicer Party), independent accountants and other experts selected by it
and shall not be liable for any action taken or omitted to be taken in good
faith by it in accordance with the advice of such counsel, accountants or
experts;     (b)   makes no warranty or representation to any Lender or other
Secured Party (whether written or oral) and shall not be responsible to any
Lender or other Secured Party for any statements, warranties or representations
(whether written or oral) made in or in connection with this Agreement or any
other Transaction Document;     (c)   shall not have any duty to ascertain or to
inquire as to the performance or observance of any of the terms, covenants or
conditions of this Agreement or any other Transaction Document on the part of
any Transaction Party or to inspect the property (including the books and
records) of any Transaction Party;     (d)   shall not be responsible to any
Lender or other Secured Party for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or any other
Transaction Document; and     (e)   shall incur no liability under or in respect
of this Agreement or any other Transaction Document by acting upon any notice
(including notice by telephone), consent, certificate or other instrument or
writing (which may be

42



--------------------------------------------------------------------------------



 



      by facsimile) believed by it in good faith to be genuine and signed or
sent by the proper party or parties.

8.3   GE and Affiliates       The obligation of GE to fund Loans under this
Agreement may be satisfied by GE or any of its Affiliates. With respect to any
Loan or interest therein owned by it, GE shall have the same rights and powers
under this Agreement as any Lender and may exercise the same as though it were
not the Administrative Agent. GE and any of its Affiliates may generally engage
in any kind of business with the Transaction Parties or any Obligor, any of
their respective Affiliates and any Person who may do business with or own
securities of the Transaction Parties or any Obligor or any of their respective
Affiliates, all as if GE were not the Administrative Agent and without any duty
to account therefor to the Lenders or other Secured Parties.   8.4  
Indemnification of Administrative Agent and Intermediate Transferor      
Whether or not the transactions contemplated hereby are consummated, each Lender
severally agrees to indemnify the Administrative Agent and the Intermediate
Transferor (to the extent not reimbursed by the Transaction Parties), ratably
based on the Commitment of such Lender (or, if the Commitments have terminated,
ratably according to the respective Commitment of such Lender immediately prior
to such termination), from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever which may be imposed on, incurred
by, or asserted against the Administrative Agent or the Intermediate Transferor,
as the case may be, in any way relating to or arising out of this Agreement or
any other Transaction Document or any action taken or omitted by the
Administrative Agent or the Intermediate Transferor, as the case may be, under
this Agreement or any other Transaction Document, provided that no Lender shall
be liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from the Administrative Agent’s or Intermediate Transferor’s gross negligence or
willful misconduct; provided, however, that no action taken in accordance with
the direction of the Required Lenders shall be deemed to constitute gross
negligence or willful misconduct for purposes of this Clause 8.4. Without
limitation of the foregoing, each Lender shall reimburse the Administrative
Agent upon demand for its ratable share of any costs or out-of-pocket expenses
(including attorney’s fees) incurred by the Administrative Agent in connection
with the preparation, execution, delivery, administration, modification,
amendment or enforcement (whether through negotiations, legal proceedings or
otherwise) of, or legal advice in respect of rights or responsibilities under,
this Agreement, any other Transaction Document, or any document contemplated by
or referred to herein, to the extent that the Administrative Agent is not
reimbursed for such expenses by or on behalf of the Borrower. The undertaking in
this Clause 8.4 shall survive payment on the Final Payout Date and the
resignation or replacement of the Administrative Agent.   8.5   Delegation of
Duties       The Administrative Agent may execute any of its duties through
agents, employees or attorneys-in-fact and shall be entitled to advice of
counsel concerning all matters pertaining to such duties. The Administrative
Agent shall not be responsible for the

43



--------------------------------------------------------------------------------



 



    negligence or misconduct of any agents or attorneys-in-fact selected by it
with reasonable care.   8.6   Action or inaction by Administrative Agent      
The Administrative Agent shall in all cases be fully justified in failing or
refusing to take action under any Transaction Document unless it shall first
receive such advice or concurrence of the Required Lenders and assurance of its
indemnification by the Lenders, as it deems appropriate. The Administrative
Agent shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement or any other Transaction Document in accordance
with a request or at the direction of the Required Lenders, and such request or
direction and any action taken or failure to act pursuant thereto shall be
binding upon all Lenders. Unless any action to be taken by the Administrative
Agent under a Transaction Document specifically provides that it be taken by the
Administrative Agent alone or without any advice or concurrence of any Lender,
then the Administrative Agent may (and shall, to the extent required hereunder)
take action based upon the advice or concurrence of the Required Lenders.   8.7
  Notice of Facility Events; Action by Administrative Agent       The
Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Facility Event or any other default or termination event under
the Transaction Documents, as the case may be, unless the Administrative Agent
has received notice from any Lender, any Servicer Party or the Borrower stating
that a Facility Event has occurred hereunder or thereunder and describing such
termination event or default. If the Administrative Agent receives such a
notice, it shall promptly give notice thereof to each Lender. The Administrative
Agent shall take such action concerning a Facility Event or any other matter
hereunder as may be directed by the Required Lenders, (subject to the other
provisions of this Clause 8), but until the Administrative Agent receives such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, as the Administrative Agent
deems advisable and in the best interests of the Lenders.   8.8   Non-Reliance
on Administrative Agent and Other Parties       Each Lender expressly
acknowledges that neither the Administrative Agent nor any of its directors,
officers, agents or employees has made any representations or warranties to it
and that no act by the Administrative Agent hereafter taken, including any
review of the affairs of the Transaction Parties, shall be deemed to constitute
any representation or warranty by the Administrative Agent. Each Lender
represents and warrants to the Administrative Agent that, independently and
without reliance upon the Administrative Agent or any other Lender and based on
such documents and information as it has deemed appropriate, it has made and
will continue to make its own appraisal of and investigation into the business,
operations, property, prospects, financial and other conditions and
creditworthiness of each Transaction Party and the Receivables and its own
decision to enter into this Agreement and to take, or omit, action under any
Transaction Document. Except for items expressly required to be delivered under
any Transaction Document by the Administrative Agent to any Lender, the
Administrative Agent shall not have any duty or responsibility to provide any
Lender with any information concerning the Transaction Parties or any of their

44



--------------------------------------------------------------------------------



 



    Affiliates that comes into the possession of the Administrative Agent or any
of its directors, officers, agents, employees, attorneys-in-fact or Affiliates.
  8.9   Successor Administrative Agent       The Administrative Agent may, upon
at least thirty days notice to the Borrower, the Servicer and each Lender,
resign as Administrative Agent. Except as provided below, such resignation shall
not become effective until a successor Administrative Agent is appointed by the
Required Lenders (with the consent of the Servicer, such consent not to be
unreasonably withheld or delayed) and has accepted such appointment. If no
successor Administrative Agent shall have been appointed within 30 days after
the departing Administrative Agent’s giving of notice of resignation, the
departing Administrative Agent may appoint a successor Administrative Agent,
which successor Administrative Agent shall be either a commercial bank having a
combined capital and surplus of at least $250,000,000 or a Subsidiary of such an
institution and shall be acceptable to the Servicer (such acceptance not to be
unreasonably withheld or delayed). If no successor Administrative Agent shall
have been appointed within 60 days after the departing Administrative Agent’s
giving of notice of resignation, the departing Administrative Agent may petition
a court of competent jurisdiction to appoint a successor Administrative Agent,
which successor Administrative Agent -shall be either a commercial bank having a
combined capital and surplus of at least $250,000,000 or a Subsidiary of such an
institution. Upon such acceptance of its appointment as Administrative Agent
hereunder by a successor Administrative Agent, such successor Administrative
Agent shall succeed to and become vested with all the rights and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from any further duties and obligations under the Transaction
Documents. After any retiring Administrative Agent’s resignation hereunder, the
provisions of Clause 2.6 (Indemnities by Servicer) of the Servicing Agreement
and Clause 9 (Indemnities by the Borrower) and this Clause 8 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was the
Administrative Agent.   8.10   Consent to agreed upon procedures       Each
Lender, by becoming a party to this Agreement, authorises the Administrative
Agent (a) to execute on its behalf a letter agreement with respect to the
limited engagement of, and consenting to the agreed upon procedures to be
performed by, a firm of nationally recognised independent accountants acceptable
to the Administrative Agent in connection with the transactions contemplated by
the Transaction Documents so long as such procedures are consistent with Clause
5.2 (Inspections; agreed upon procedures audit); and (b) to approve additional
agreed upon procedures.   9.   INDEMNITIES BY THE BORROWER       Without
limiting any other rights that the Administrative Agent, the Lenders, the
Intermediate Transferor or any of their respective officers, directors, agents,
employees, controlling Persons or Affiliates of any of the foregoing (each, an
“Indemnified Party”) may have hereunder, under any other Transaction Document or
under applicable Law the Borrower hereby agrees to indemnify and hold harmless
each Indemnified Party from and against any and all damages, losses, claims,

45



--------------------------------------------------------------------------------



 



    liabilities, deficiencies, costs, disbursements and expenses, including
interest, penalties, amounts paid in settlement and reasonable internal and
external attorneys’ fees and out-of-pocket expenses (all of the foregoing being
collectively referred to as “Indemnified Amounts”) incurred by any Indemnified
Party (including in connection with or relating to any investigation by an
Official Body, litigation or lawsuit (actual or threatened) or order, consent
decree, judgment, claim or other action of whatever sort (including the
preparation of any defense with respect thereto)), in each case, arising out of
or resulting from this Agreement or any other Transaction Document or any
transaction contemplated hereby or thereby, excluding, however (a) Indemnified
Amounts to the extent that such Indemnified Amounts resulted from the gross
negligence, fraud or wilful misconduct on the part of such Indemnified Party,
(b) recourse (except as otherwise specifically provided in this Agreement or any
other Transaction Document) for uncollectible Pool Receivables and Related
Security with respect thereto, (c) any Excluded Taxes, and (d) any Indemnified
Amount to the extent the same has been fully and finally paid in cash to such
Indemnified Party pursuant to any other provision of this Agreement or any other
Transaction Document.   10.   MISCELLANEOUS   10.1   Amendments, etc       No
failure on the part of the Lenders or the Administrative Agent to exercise, and
no delay in exercising, any right hereunder shall operate as a waiver thereof;
nor shall any single or partial exercise of any right hereunder preclude any
other or further exercise thereof or the exercise of any other right. No
amendment or waiver of any provision of this Agreement or consent to any
departure by any Transaction Party therefrom shall be effective unless in
writing signed by the Administrative Agent, with the prior written consent of
the Required Lenders (and, in the case of any amendment, also signed by the
Borrower, the Servicer and the Performance Undertaking Provider), and then such
amendment, waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given; provided that no amendment, waiver
or consent shall, unless in writing and signed by each Lender (or, in the case
of Clause 10.1(b), each Lender having its fees reduced or delayed or its
Commitment increased) and the Administrative Agent be effective, if the effect
of such amendment:

  (a)   reduces the Principal Balance of, or Interest that is payable on,
account of any Loan or delay any scheduled date for payment thereof;     (b)  
reduces the fees payable by the Borrower to the Lenders, increases a Lender’s
Commitment or delays the dates on which such fees are payable;     (c)   extends
the Scheduled Commitment Facility Termination Date or the Maturity Date;     (d)
  releases any portion of the Collateral if a Facility Event has occurred and is
continuing or would result therefrom;     (e)   changes any of the provisions of
this Clause or the definition of “Required Lenders”;

46



--------------------------------------------------------------------------------



 



  (f)   amends the definition of Facility Suspension Event or any Facility
Termination Event set forth in Clause 7.1 (Facility Termination Events);     (g)
  amends the definition of “Approved Currency”, “Defaulted Receivable”, “Maximum
Aggregate Principal Balance” or increase the Applicable MAPB Percentage or any
Concentration Limit; or     (h)   releases the Performance Undertaking Provider
from its obligations under the Performance Undertaking;

    and provided, further, that no amendment, waiver or consent shall increase
the Commitment of any Lender unless in writing and signed by such Lender.      
Any Lender that does not respond to any request for a waiver, consent or
amendment pursuant to this Agreement within 30 Business Days’ (or such longer
time as may be agreed by the Administrative Agent and the Servicer) of the date
of such Lender’s receipt of such request shall be deemed to have voted in favour
of such request.   10.2   Notices, etc       All communications and notices
provided for hereunder shall be provided in the manner described in Schedule 1
(Address and Notice Information) of the Schedule of Definitions.   10.3  
Assignability

  (a)   General         This Agreement and each Lender’s rights and obligations
hereunder shall be assignable by such Lender and its successors and permitted
assigns to any Eligible Assignee subject to Clauses 10.3(b). Each assignor of a
Loan or any interest therein shall notify the Administrative Agent and the
Borrower of any such assignment. Each assignor of a Loan or any interest therein
may, in connection with the assignment or participation, disclose to the
assignee or participant any information relating to the Transaction Parties,
including the Collateral, furnished to such assignor by or on behalf of any
Transaction Party or by the Administrative Agent; provided that, prior to any
such disclosure, the assignee or participant agrees to preserve the
confidentiality of any confidential information relating to the Transaction
Parties received by it from any of the foregoing entities in a manner consistent
with Clause 10.5(b) (Confidentiality).     (b)   Assignment by Lenders        
Each Lender may assign to any Eligible Assignee all or a portion of its rights
and obligations under this Agreement (including all or a portion of its
Commitment and any Loans or interests therein owned by it); provided, however
that:

  (i)   notwithstanding that the consent of the Borrower, the Servicer or any
other person is not required for an assignment by a Lender to an Eligible
Assignee, prior to the occurrence of a Facility Suspension

47



--------------------------------------------------------------------------------



 



      Event or Facility Termination Event such Lender shall consult with the
Servicer prior to any such assignment;

  (ii)   each such assignment shall be of a constant, and not a varying,
percentage of all rights and obligations under this Agreement;     (iii)   the
amount being assigned pursuant to each such assignment (determined as of the
date of the Assignment and Acceptance with respect to such assignment) shall in
no event be less than the lesser of (A) €10,000,000 (in Euro or the Euro
Equivalent) and (B) all of the assigning Lender’s Commitment;     (iv)   the
parties to each such assignment shall execute and deliver to the Administrative
Agent, for its acceptance and recording in the Register (as defined below), an
Assignment and Acceptance, together with a processing and recordation fee of
€2,500. The Borrower shall have no responsibility for such fee; and     (v)   if
a Lender assigns or transfers any of its rights or obligations under this
Agreement and as a result of circumstances existing at the date the assignment
or transfer occurs, the Borrower would be obliged to make a payment to the
Eligible Assignee under Clause 2.14 (Indemnity for reserves and expenses) or
Clause 2.15 (Indemnity for Taxes), then the Eligible Assignee is only entitled
to receive payment under those Clauses to the same extent as the assigning
Lender would have been if the assignment, transfer or change had not occurred.

      Upon such execution, delivery, acceptance and recording from and after the
effective date specified in such Assignment and Acceptance, (x) the assignee
thereunder shall be a party to this Agreement and, to the extent that rights and
obligations under this Agreement have been assigned to it pursuant to such
Assignment and Acceptance, have the rights and obligations of a Lender
thereunder and (y) the assigning Lender shall, to the extent that rights and
obligations have been assigned by it pursuant to such Assignment and Acceptance,
relinquish such rights and be released from such obligations under this
Agreement (and, in the case of an Assignment and Acceptance covering all or the
remaining portion of an assigning Lender’s rights and obligations under this
Agreement, such Lender shall cease to be a party hereto). In addition, any
Lender or any of its Affiliates may assign any of its rights (including rights
to payment of Principal Balance and Interest) under this Agreement to any U.S.
Federal Reserve Bank without notice to or consent of any Transaction Party, any
other Lender or the Administrative Agent.     (c)   Register         At all
times during which any Loan is outstanding, the Administrative Agent shall
maintain at its address referred to in Clause 10.2 (or such other address of the
Administrative Agent notified by the Administrative Agent to the other parties
hereto) a register as provided herein (the “Register”). All Loans and any
interest therein, and any Assignments and Acceptances of any Loans and any
interest therein delivered to and accepted by the Administrative Agent,

48



--------------------------------------------------------------------------------



 



      shall be registered in the Register, and the Register shall serve as a
record of ownership that identifies the owner of each Loan and any interest
therein. Notwithstanding any other provision of this Agreement, no transfer of
any Loan or any interest therein shall be effective unless and until such
transfer has been recorded in the Register. The entries in the Register shall be
conclusive and binding for all purposes, absent manifest error, and the
Borrower, the Servicer, the Administrative Agent and the Lenders may treat each
Person whose name is recorded in the Register as a Lender under this Agreement
for all purposes of this Agreement. The Register shall be available for
inspection by the Borrower or any Lender at any reasonable time and from time to
time upon reasonable prior notice.     (d)   Procedure         Upon its receipt
of an Assignment and Acceptance executed by an assigning Lender and an Eligible
Assignee, the Administrative Agent shall, if such Assignment and Acceptance has
been duly completed, (i) accept such Assignment and Acceptance, (ii) record the
information contained therein in the Register and (iii) give prompt notice
thereof to the Borrower.     (e)   Participations         Each Lender may sell
participations to one or more banks or other entities that are Eligible
Assignees on the date of such sale (each a “Participant”) in or to all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its interests in the Loans owned by it and its Commitment); provided,
however, that:

  (i)   such Lender’s obligations under this Agreement shall remain unchanged;  
  (ii)   such Lender shall remain solely responsible to the other parties to
this Agreement for the performance of such obligations;     (iii)   the
Administrative Agent, the other Lenders, the Borrower and the Servicer shall
have the right to continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement; and  
  (iv)   any such participation is notified to the Administrative Agent and the
Servicer.

      Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that the Participant shall not have any right to
direct the enforcement of this Agreement or other Transaction Documents or to
approve any amendment, modification or waiver of any provision of this Agreement
or the other Transaction Documents; provided that such agreement or instrument
may provide that such Lender will not, without the consent of the Participant,
agree to any amendment, modification or waiver of a type that would require the
consent of each Lender affected thereby pursuant to Clause 10.1 (Amendments,
etc.).

49



--------------------------------------------------------------------------------



 



  (f)   Borrower and Servicer Assignment         Neither the Borrower nor the
Servicer may assign any of its rights or obligations hereunder or any interest
herein without the prior written consent of the Administrative Agent and the
Required Lenders.     (g)   Cooperation         The Borrower and the Servicer
agree to assist each Lender, upon its reasonable request, in syndicating their
respective Commitments hereunder, including making management and
representatives of the Servicer and the Borrower reasonably available to
participate in informational meetings with potential assignees.

10.4   Costs and Expenses       In addition to the rights of indemnification
granted under Clause 9 (Indemnities by the Borrower) and the other obligations
herein, the Borrower agrees to pay on demand all reasonable out-of-pocket costs
and expenses (including reasonable counsel’s fees and expenses) plus, in each
case, any applicable VAT thereon, of (a) the Administrative Agent and GE in its
capacity as Lender, incurred in connection with the preparation, execution,
delivery, administration, amendment or modification of, or any waiver or consent
issued in connection with this Agreement, the Transaction Documents and the
other documents to be delivered thereunder, and (b) any Indemnified Party
incurred in connection with the amendment or modification of, or any waiver or
consent issued in connection with this Agreement, the Transaction Documents and
the other documents to be delivered thereunder or in connection therewith,
including, without limitation (i) the reasonable fees and out-of-pocket expenses
of counsel for the Administrative Agent with respect thereto and with respect to
advising the Administrative Agent as to its respective rights and remedies under
the Transaction Documents and the other documents to be delivered in connection
therewith, (ii) all reasonable fees and expenses of GE associated with any due
diligence conducted by it or on behalf of the other Indemnified Parties prior to
the Closing Date and (iii) all reasonable fees and expenses associated with any
collateral audits and field examinations conducted by the Administrative Agent
or on behalf of the other Indemnified Parties after the Closing Date in
accordance with the Transaction Documents. In addition, the Borrower agrees to
pay on demand all out of pocket costs and expenses, if any (including reasonable
counsel’s fees and expenses), plus, in each case, any applicable VAT thereon,
incurred by the Lenders, the Administrative Agent and the other Indemnified
Parties in connection with the enforcement of this Agreement, the other
Transaction Documents and any other document to be delivered in connection
therewith, including any restructuring, workout or administration in connection
with any Transaction Documents to which it is a party or such other documents.  
10.5   Confidentiality

  (a)   Subject to Clause 10.5(c), the Fee Letters (including any prior drafts
thereof) and any other pricing information relating to the facility contemplated
by the Transaction Documents (including such information set forth in any
commitment letter, term sheet or proposal prior to the Closing Date)

50



--------------------------------------------------------------------------------



 



      (collectively, “Product Information”) is confidential. Each of the
Borrower, the Performance Undertaking Provider and the Servicer agrees:

  (i)   to keep all Product Information confidential and to disclose Product
Information only to those of its officers, employees, agents, accountants, legal
counsel and other representatives (collectively “Representatives”) who have a
need to know such Product Information for the purpose of assisting in the
negotiation, completion and administration of the facility contemplated hereby
(the “Facility”);     (ii)   to use the Product Information only in connection
with the Facility and not for any other purpose; and     (iii)   to cause its
Representatives to comply with these provisions and to be responsible for any
failure of any Representative to so comply.

      The provisions of this Clause 10.5 shall not apply to Product Information
that is or hereafter becomes (other than as a result of a breach of this Clause
10.5(b)) a matter of general public knowledge. The provisions of this Clause
10.5 shall not prohibit the Borrower, the Performance Undertaking Provider or
the Servicer from filing with any governmental or regulatory agency any
information or other documents with respect to the Facility as may be required
by applicable Law.     (b)   Each Lender and the Administrative Agent agrees to
maintain the confidentiality of all non-public information with respect to the
Transaction Parties, the Receivables, the Collections, the Related Security, the
Collection Accounts or any other matters furnished or delivered to it pursuant
to or in connection with the Commitment Letter, the term sheet, this Agreement
or any other Transaction Document; provided, that such information may be
disclosed (i) to such party’s Affiliates and its and their respective officers,
employees, agents, accountants, legal counsel and other representatives
(collectively “Lender Representatives”) who have a need to know such information
for the purpose of assisting in the negotiation, completion and administration
of the facility contemplated hereby, (ii) to such party’s permitted assignees
and participants to the extent such disclosure is made pursuant to a written
agreement of confidentiality substantially similar to this Clause 10.5(b),
(iii) to the extent required by applicable Law or by any Official Body and
(iv) to the extent necessary in connection with the enforcement of any
Transaction Document.

    The provisions of Clause 10.5(b) shall not apply to information that is or
hereafter becomes (through a source other than the applicable Lender or the
Administrative Agent or any Lender Representative associated with such party) a
matter of general public knowledge. The provisions of this Clause 10.5 shall not
prohibit any Lender or the Administrative Agent from filing with or making
available to any governmental or regulatory agency any information or other
documents with respect to the Facility as may be required by applicable Law or
requested by such governmental or regulatory agency.

51



--------------------------------------------------------------------------------



 



10.6   Execution in Counterparts       This Agreement may be executed in any
number of counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Agreement by facsimile or by electronic file in a format that is accessible by
the recipient shall be effective as delivery of a manually executed counterpart
of this Agreement.   10.7   Integration; Binding Effect; Survival of
Termination; Severability       This Agreement and the other Transaction
Documents executed by the parties hereto on the date hereof contain the final
and complete integration of all prior expressions by the parties hereto with
respect to the subject matter hereof and shall constitute the entire agreement
among the parties hereto with respect to the subject matter hereof superseding
all prior oral or written understandings. This Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and permitted assigns (including any trustee in bankruptcy). Any provisions of
this Agreement which are prohibited or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. This Agreement
shall create and constitute the continuing obligations of the parties hereto in
accordance with its terms and shall remain in full force and effect until the
Final Payout Date; provided, however, that the provisions of Clauses 2.11
(Breakage Costs), 2.12, 2.13, 2.14, 2.15, 9, 10.4, 10.5, 10.9, 10.11, 10.13,
10.15 and 10.16 shall survive any termination of this Agreement. If any one or
more of the provisions of this Agreement shall for any reason whatsoever be held
invalid, then such provisions shall be deemed severable from the remaining
provisions of this Agreement and shall in no way affect the validity or
enforceability of such other provisions.   10.8   Governing law; submission to
jurisdiction; appointment of process agent

  (a)   This Agreement and the rights and obligations of the parties hereto
shall be governed by and construed in accordance with English law.     (b)  
Each party hereto agrees that the courts of England shall have jurisdiction to
hear and determine any suit, action or proceeding, and to settle any dispute,
which may arise out of or in connection with this Agreement, any other
Transaction Document or the transaction contemplated hereby or thereby and, for
such purposes, irrevocably submits to the non-exclusive jurisdiction of such
courts.     (c)   Each of the parties hereto irrevocably waives any objection
which it might now or hereafter have to the courts referred to in Clause 10.8(b)
being nominated as the forum to hear and determine any suit, action or
proceeding, and to settle any dispute, which may arise out of or in connection
with this Agreement, any other Transaction Document or the transactions
contemplated hereby or thereby and agrees not to claim any such court is not a
convenient or appropriate forum.

52



--------------------------------------------------------------------------------



 



  (d)   Each of the parties hereto (other than such parties as are registered in
England and Wales or otherwise have a place of business in England and Wales)
agrees that the process by which any suit, action or proceeding is begun may be
served on it by being delivered in connection with any suit, action or
proceeding in England to the English Process Agent for such party.     (e)   The
submission to the jurisdiction of the courts referred to in Clause 10.8(b) shall
not (and shall not be construed so as to) limit the right of any party to take
proceedings against any other party or any of its respective property in any
other court of competent jurisdiction nor shall the taking of proceedings in any
other jurisdiction preclude the taking of proceedings in any other jurisdiction,
whether concurrently or not.

10.9   Right of Setoff       Each Lender is hereby authorised (in addition to
any other rights it may have) at any time after the occurrence of the Facility
Termination Date due to the occurrence of a Facility Termination Event to set
off, appropriate and apply (without presentment, demand, protest or other notice
which are hereby expressly waived) any amounts and any other indebtedness held
or owing by such Lender to, or for the account of, the Borrower against the
amount of the Transaction Party Obligations owing by the Borrower to such
Person.   10.10   Ratable payments       If any Lender, whether by setoff or
otherwise, has payment made to it with respect to any Transaction Party
Obligation in a greater proportion than that received by any other Lender
entitled to receive a ratable share of such Transaction Party Obligation, such
Lender agrees, promptly upon demand, to purchase for cash without recourse or
warranty a portion of such Transaction Party Obligation held by the other
Lenders so that after such purchase each Lender will hold its ratable proportion
of such Transaction Party Obligation; provided that if all or any portion of
such excess amount is thereafter recovered from such Lender, such purchase shall
be rescinded and the purchase price restored to the extent of such recovery, but
without interest.   10.11   Limitation of Liability       No claim may be made
by any party against any other party or their respective Affiliates, directors,
officers, employees, attorneys or agents (each a “Default Party”) for any
special, indirect, consequential or punitive damages in respect of any claim for
breach of contract or any other theory of liability arising out of or related to
the transactions contemplated by this Agreement or any other Transaction
Document, or any act, omission or event occurring in connection herewith or
therewith, except with respect to any claim arising out of the willful
misconduct or gross negligence of such Default Party; and each party hereto
hereby waives, releases, and agrees not to sue upon any claim for any such
damages, whether or not accrued and whether or not known or suspected to exist
in its favour.

53



--------------------------------------------------------------------------------



 



10.12   Limitation on the addition and termination of Originators

  (a)   Without limiting the right of any Originator to terminate its rights and
obligations to sell Receivables to a Purchaser pursuant to and in accordance
with the applicable Originator Sale Agreement, the Borrower shall not consent to
any request made to terminate any Originator Sale Agreement or to terminate the
right or obligation of any Originator to continue selling its Receivables to the
Borrower or the Intermediate Transferor (as applicable) thereunder, nor will any
Originator which is the subject of such request be terminated under an
Originator Sale Agreement, in each case unless (i) the Servicer provides the
Administrative Agent with a certificate (signed by a Responsible Officer of the
Servicer) which attaches a Daily Report giving pro forma effect to any reduction
in the Net Eligible Receivables Balance and Net Eligible Funding Balance
resulting from the termination of such Originator or Originator Sale Agreement,
and which certifies that, after giving pro forma effect to such termination and
any prepayments of Loans on or prior to the date of such termination, the
Aggregate Principal Balance does not exceed the Maximum Aggregate Principal
Balance, (ii) no Facility Event (other than with respect to the Originator so
terminated) has occurred and is continuing (both before and after giving effect
to such termination) and (iii) the Administrative Agent will have received five
(5) Business Days’ prior written notice of such termination.     (b)   The
Borrower will not consent to the addition of a new Originator under an
Originator Sale Agreement except (i) with the consent of the Administrative
Agent and the Required Lenders (such consent not to be unreasonably withheld),
(ii) upon the satisfaction of the conditions precedent specified in such
Originator Sale Agreement and (iii) upon the delivery of an amendment hereto
reflecting the addition of such new Originator.     (c)   The Borrower will not
enter into any new Originator Sale Agreement and the Borrower will not enter
into any new Intermediate Transfer Agreement unless (i) each Person proposed to
become a new Originator thereunder is organised under the laws of an Approved
Originator Jurisdiction, and to the extent permitted by Law, has become a party
to the Servicing Agreement as a Sub-Servicer and, with respect to a new
Intermediate Transferor, is reasonably satisfactory to each Lender, (ii) the
Originator Sale Agreement is in form and substance reasonably satisfactory to
the Required Lenders, (iii) the Borrower shall have delivered such instruments,
opinions and other documents as the Required Lenders (or all Lenders with
respect to any new Intermediate Transferor) may reasonably request in connection
therewith (including amendment of the Performance Undertaking to include the
obligations of any new Originator and amendment of Clause 2.6 (Application of
Collections prior to Facility Termination Date) to adjust the allocations
therein), all of which shall be in form and substance reasonably satisfactory to
the Required Lenders, (iv) no Facility Event has occurred and is continuing or
would result therefrom and (v) the Administrative Agent shall have received an
amendment hereto reflecting such new Originator Sale Agreement and/or
Intermediate Transfer Agreement.

54



--------------------------------------------------------------------------------



 



  (d)   The provisions of paragraphs (b) and (c) above shall not apply to the
addition of an Originator the accession of whom to the Transaction Documents is
effected in accordance with Clause 4 (Accession of Originators) in connection
with the satisfaction of the relevant conditions precedent to the Initial
Effective Date applicable to such Originator.

10.13   Judgment Currency

  (a)   If, for the purpose of obtaining judgment in any court, it is necessary
to convert a sum owing hereunder in one currency into another currency, each
party hereto agrees, to the fullest extent that it may effectively do so, that
the rate of exchange used shall be that at which in accordance with normal
banking procedures in the relevant jurisdiction the first currency could be
purchased with such other currency on the Business Day immediately preceding the
day on which final judgment is given.     (b)   The obligations of the Borrower
in respect of any sum due to any party hereto or any holder of the obligations
owing hereunder (the “Applicable Creditor”) shall, notwithstanding any judgment
in a currency (the “Judgment Currency”) other than the currency in which such
sum is stated to be due hereunder (the “Agreement Currency”), be discharged only
to the extent that, on the Business Day following receipt by the Applicable
Creditor of any sum adjudged to be so due in the Judgment Currency, the
Applicable Creditor may in accordance with normal banking procedures in the
relevant jurisdiction purchase the Agreement Currency with the Judgment
Currency; if the amount of the Agreement Currency so purchased is less than the
sum originally due to the Applicable Creditor in the Agreement Currency, the
Borrower agrees, as a separate obligation and notwithstanding any such judgment,
to indemnify the Applicable Creditor against such loss. The obligations of the
Borrowers contained in this Clause 10.13 shall survive the termination of this
Agreement and the payment of all other amounts owing hereunder.

10.14   Contracts (Rights of Third Parties) Act (1999)

  (a)   Except in respect of the Indemnified Parties, Transaction Parties and
Secured Parties not party hereto which Persons (including, for the avoidance of
doubt their respective successors and permitted assigns) are intended to have
the benefit of this Agreement pursuant to the Contracts (Rights of Third
Parties) Act (1999), the parties hereto do not intend any terms of this
Agreement to be enforceable pursuant to the Contracts (Rights of Third Parties)
Act (1999).     (b)   Notwithstanding Clause 10.14(a) and any other term or
condition of this Agreement, but subject to Clause 10.1 (Amendments, etc.), the
consent of any Person who is not a party hereto (other than the Transaction
Parties) is not required to rescind or vary this Agreement at any time.

10.15   USA Patriot Act       Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of US Pub. L.
107-56 (signed into law October 26, 2001))

55



--------------------------------------------------------------------------------



 



    and any similar Law in any relevant jurisdiction (the “Acts”), it is
required to obtain, verify and record information that identifies the
Transaction Parties, which information includes the name and address of each
Transaction Party and other information that will allow such Lender to identify
such Transaction Party in accordance with the Acts.   10.16   No proceeding;
limited recourse

  (a)   Each of the parties hereto hereby agrees that (i) it will not institute
against any Transaction SPV any proceeding of the type referred to in the
definition of Event of Bankruptcy until there shall have elapsed two years plus
one day since the Final Payout Date (or, in the case of the Spanish Account SPV,
the Seller Payout Date with respect to all Originators related to the Spanish
Account SPV) and (ii) notwithstanding anything contained herein or in any other
Transaction Document to the contrary, the obligations of each Transaction SPV
under the Transaction Documents are solely the corporate obligations of such
Transaction SPV and shall be payable solely to the extent of funds which are
received by such Transaction SPV pursuant to the Transaction Documents and
available for such payment in accordance with the terms of the Transaction
Documents and shall be non-recourse other than with respect to such available
funds and, without limiting Clause 10.16, if ever and until such time as such
Transaction SPV has sufficient funds to pay such obligation shall not constitute
a claim against such Transaction SPV.     (b)   No recourse under any
obligation, covenant or agreement of any Transaction SPV contained in this
Agreement or any other Transaction Document shall be had against any
incorporator, stockholder, officer, director, member, manager, employee or agent
of such Transaction SPV by the enforcement of any assessment or by any legal or
equitable proceeding, by virtue of any statute or otherwise; it being expressly
agreed and understood that this Agreement and the other Transaction Documents
are solely a corporate obligation of such Transaction SPV, and that no personal
liability whatever shall attach to or be incurred by any incorporator,
stockholder, officer, director, member, manager, employee or agent of any
Transaction SPV or any of them under or by reason of any of the obligations,
covenants or agreements of such Transaction SPV contained in this Agreement or
any other Transaction Document, or implied therefrom, and that any and all
personal liability for breaches by any Transaction SPV of any of such
obligations, covenants or agreements, either at common law or at equity, or by
statute, rule or regulation, of every such incorporator, stockholder, officer,
director, member, manager, employee or agent is hereby expressly waived as a
condition of and in consideration for the execution of this Agreement; provided
that the foregoing shall not relieve any such Person from any liability it might
otherwise have as a result of fraudulent actions taken or fraudulent omissions
made by them.

56



--------------------------------------------------------------------------------



 



[Schedules and Exhibits Omitted]

 



--------------------------------------------------------------------------------



 



EXECUTION of Receivables Loan Agreement:
The parties have shown their acceptance of the terms of this Agreement by
executing it below.
The Borrower

      Given under the Common Seal
 
    of Dana Europe Financing (Ireland) Limited:
 
   
/s/ Frank Heffernan
 
   
 
    Director
 
   
/s/ Michelle Hall
 
   
 
    Secretary Structured Finance Management (Ireland) Limited as Secretary

S-1



--------------------------------------------------------------------------------



 



EXECUTION of Receivables Loan Agreement:
The Servicer
DANA INTERNATIONAL LUXEMBOURG SARL

     
Signature:
  /s/ Cornelia v. Künsberg
 
   
Name:
  Cornelia von Künsberg
 
    Title/Authority: Authorised Director and PoA Holder

S-1



--------------------------------------------------------------------------------



 



EXECUTION of Receivables Loan Agreement:
Lender

          Signed by Adrian Spurling as attorney for GE Leveraged Loans Limited
 
       
/s/ Adrian Spurling
 
       
 
             
 
        under a power of attorney dated 22 March 2007
 
        Attorney for GE Leveraged Loans Limited

S-3



--------------------------------------------------------------------------------



 



EXECUTION of Receivables Loan Agreement:
The Administrative Agent

          Signed by Adrian Spurling as attorney for GE Leveraged Loans Limited
 
       
/s/ Adrian Spurling
 
       
 
             
 
        under a power of attorney dated 22 March 2007
 
        Attorney for GE Leveraged Loans Limited

S-4



--------------------------------------------------------------------------------



 



EXECUTION of Receivables Loan Agreement:
Performance Undertaking Provider
DANA INTERNATIONAL LUXEMBOURG SARL

     
Signature:
  /s/ Cornelia v. Künsberg
 
   
Name:
  Cornelia von Künsberg
 
   
Title/Authority:
  Authorised Director and PoA Holder

S-2